Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 1 of 133 PageID #: 7017




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    --------------------------------------------------------------------X
      UNITED STATES OF AMERICA,
                       Choose 1st Party Te
      UNITED STATES OF AMERICA,
                   -against-                                             JURY CHARGE
                                                                             FINAL
                                                                     18-CR-204 (NGG) (VMS)
      KEITH RANIERE,
      KEITH RANIERE,                                             JURY CHARGE
                                   Defendant.                      DRAFT – 6/12/2019
    ---------------------------------------------------------------------X
                                                                       18-CR-204 (NGG) (VMS)
    NICHOLAS G. GARAUFIS, United States District Judge.

         Now that the evidence in this case has been presented and the attorneys for

   the Government and the Defendant have concluded their closing arguments, it is

   my responsibility to instruct you as to the law that governs this case. My

   instructions will be in three parts:

         First: I will instruct you regarding the general rules that define and govern

   the duties of a jury in a criminal case;

         Second: I will instruct you as to the legal elements of the crimes charged in

   the Indictment—that is, the specific elements that the Government must prove

   beyond a reasonable doubt to warrant a finding of guilt; and

         Third: I will give you some general rules regarding your deliberations.

         Statutory language quoted in this Final Charge is set forth in bold lettering.




                                                   1
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 2 of 133 PageID #: 7018




                                 PART I: GENERAL RULES

   1.    The Role of the Court

         Members of the jury, you now have heard all of the evidence in the case as

   well as the final arguments of the lawyers for the parties.

         My duty at this point is to instruct you as to the law. It is your duty to accept

   these instructions of law and apply them to the facts as you determine them, just as

   it has been my duty to preside over the trial and decide what testimony and

   evidence is relevant under the law for your consideration.

         On these legal matters, you must take the law as I give it to you. If any

   attorney has stated a legal principle different from any that I state to you in my

   instructions, it is my instructions that you must follow.

         You should not single out any instruction as stating the law on its own. You

   should instead consider my instructions as a whole when you retire to deliberate in

   the jury room.

         You should not be concerned about the wisdom of any rule that I state.

   Regardless of any opinion that you may have as to what the law may be, or ought

   to be, it would violate your sworn duty to base a verdict upon any other view of the

   law than that which I give you.

   2.    The Duties of the Jury

         To begin with—it is your duty to find the facts from all the evidence in this


                                             2
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 3 of 133 PageID #: 7019




   case. You are the sole judges of the facts. It is, therefore, for you and you alone to

   pass upon the weight of the evidence, to resolve such conflicts as may have

   appeared in the evidence, and to draw such inferences as you deem to be

   reasonable and warranted from the evidence or lack of evidence in this case.

         With respect to any question concerning the facts, it is your recollection of

   the evidence that controls.

         You must apply the law in accordance with my instructions to the facts as

   you find them. While the lawyers may have commented on some of the legal

   rules, you must be guided only by my instructions about the rules. You must

   follow all of the rules as I explain them to you. You may not follow some rules

   and ignore others. Even if you disagree with the rules or don’t understand the

   reasons for them, you are bound to follow the legal rules that I describe.

   3.    Parties are Equal Before the Court

         The fact that this prosecution is brought in the name of the United States

   Government does not entitle the United States to any greater consideration than the

   Defendant. By the same token, it is entitled to no less consideration. The parties,

   the United States Government and the Defendant, are equal before this court, and

   they are entitled to equal consideration. Neither the Government nor the

   Defendant is entitled to any sympathy or favor.

         At times during the trial, I found it necessary to admonish the lawyers. You


                                             3
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 4 of 133 PageID #: 7020




   should not, however, let that prejudice you toward a lawyer or that lawyer’s client

   because I have found it necessary to correct him or her. To the contrary, each

   attorney in this trial has professionally and competently served his or her client,

   and the court has great respect for all the attorneys in this courtroom.

   4.    Presumption of Innocence

         The Indictment that was filed against the Defendant is the means by which

   the Government gives him notice of the charges against him and brings him before

   the court. It is nothing more. The Indictment is only an accusation. The

   Indictment is not evidence and you are to give it no weight in arriving at your

   verdict.

         The Defendant pleaded “not guilty” in response to the Indictment. He is

   presumed to be innocent unless and until guilt has been proved beyond a

   reasonable doubt. I therefore instruct you that the Defendant is to be presumed by

   you to be innocent throughout your deliberations on each charged count until such

   time, if ever, that you as a jury are satisfied that the Government has proved him

   guilty beyond a reasonable doubt on that count. The presumption of innocence

   alone, unless overcome, is sufficient to acquit him. The Defendant is on trial for

   the crimes charged in the Indictment and not for anything else.

         Evidence has been introduced as to the involvement of other persons in the

   crimes charged. That those persons are not also on trial here is not a matter of


                                              4
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 5 of 133 PageID #: 7021




   concern to you. You should not speculate as to the reasons why those persons are

   not on trial. Your only concern is whether the Government has or has not proved

   the guilt of the Defendant beyond a reasonable doubt as to each crime.

   5.    Burden of Proof on Government

         Since the law presumes the Defendant to be innocent, the burden of proving

   his guilt beyond a reasonable doubt is on the Government throughout the trial. The

   Defendant never has the burden of proving his innocence or of producing any

   evidence at all. As a result, the law never imposes upon a defendant in a criminal

   case the burden or duty of calling any witnesses, including any expert witnesses, or

   producing any evidence.

   6.    Proof Beyond a Reasonable Doubt

         For each crime with which the Defendant is charged, the Government must

   prove each element of the crime beyond a reasonable doubt. I will explain the

   elements of the crimes that the Indictment charges later on, but now I shall address

   the phrase “reasonable doubt.”

         Proof beyond a reasonable doubt does not mean proof beyond all doubt.

   The Government is not required to prove the Defendant’s guilt to a mathematical

   certainty. Rather, the test is one of reasonable doubt.

         A reasonable doubt is a doubt based on reason and on common sense. This

   means that if, after you have considered all of the evidence in this case, you have a


                                             5
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 6 of 133 PageID #: 7022




   doubt that is based on your own experience, judgment, and common sense, you

   must find him not guilty of the crime in question.

         A reasonable doubt, however, is not a doubt that arises out of whim or

   speculation. Nor is a reasonable doubt an excuse to avoid performing an

   unpleasant duty.

         You should consider all of the proof presented at trial, or any lack of proof,

   in determining whether you have a reasonable doubt. In considering each count in

   the Indictment, unless the Government proves beyond a reasonable doubt that the

   Defendant has committed each and every element of the offense charged in the

   count, you must find the Defendant not guilty of that offense.

         You should consider each count of the Indictment separately. It is thus

   possible for you to find the Defendant guilty on one count with which he is

   charged and not guilty on another count. Conversely, you might find the

   Defendant guilty of each crime charged in the Indictment, or you might find him

   not guilty of all of the crimes charged in the Indictment.

         On any count of the Indictment, if, after a fair and impartial consideration of

   all the evidence, you honestly conclude that you have such a doubt as would cause

   a prudent person to hesitate to act in matters of importance in his or her own life,

   then you have a reasonable doubt. In that event, it is your duty to acquit the

   Defendant on that count.


                                             6
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 7 of 133 PageID #: 7023




         If, on the other hand, after a fair and impartial consideration of all the

   evidence, you do not have such a doubt, then you have no reasonable doubt and, in

   that circumstance, you should convict the Defendant on that count.

   7.    Punishment Not the Jury’s Concern

         The question of possible punishment of the Defendant is of no concern to the

   jury and should not, in any sense, enter into or influence your deliberations. The

   duty of imposing a sentence rests exclusively upon the Court. Your function is to

   weigh the evidence in the case, and to determine whether or not the Defendant is

   guilty beyond a reasonable doubt, solely upon the basis of the evidence. Under

   your oath as jurors, you cannot allow a consideration of the punishment that may

   be imposed upon the Defendant, if he is convicted, to influence your verdict in any

   way, or, in any sense, to enter into your deliberations. The court notes that the

   death penalty is not available as a punishment in this case. Furthermore, any

   references during closing arguments to the possible sentence the Defendant may

   face were arguments, nothing more. As I have noted, the question of possible

   punishment is not your concern, and the duty of imposing a sentence rests with the

   court alone.

   8.    Dates in Indictment Are Approximate

         The Indictment charges “in or about” and “on or about” and “between”

   certain dates. The Government need not establish with certainty the exact date of


                                              7
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 8 of 133 PageID #: 7024




   an alleged offense. It is sufficient if the evidence establishes beyond a reasonable

   doubt that an offense was committed on a date reasonably near the dates alleged.

   9.    The Evidence

         A.     What Is Evidence:

         I wish to instruct you now as to what is evidence and how you should

   consider it. The evidence you will use to decide what the facts are comes in three

   forms:

                (1)   sworn testimony of witnesses, both on direct and cross-

                      examination;

                (2)   exhibits that have been received by the court in evidence; AND

                (3)   stipulations.

         If evidence was received for a limited purpose you must consider that

   evidence for that limited purpose only.

         B.     What Is Not Evidence:

         When deciding the facts, you must disregard the following things that are

   not evidence:

              1.      Arguments or statements by lawyers are not evidence.

              2.      Questions put to the witnesses are not evidence.

              3.      The Indictment is not evidence

         The indictment is merely a statement of charges and not itself evidence.


                                             8
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 9 of 133 PageID #: 7025




              4.       Transcripts of videos and audio recordings are not evidence

         The Government has been permitted to distribute and display typed

   documents, which contain the Government’s interpretation of what appears on

   audio recordings that have been received as evidence. Those documents were

   provided to you as an aid or guide to assist you in listening to the recordings.

   However, they are not in and of themselves evidence. You alone should decide

   what appears on the recordings based on what you heard. If you think you heard

   something differently than it appeared on the transcript, then what you heard is

   controlling. Let me say again, you, the jury, are the sole judges of the facts.

              5.       Objections to the questions or to offered exhibits are not

                       evidence

         In this regard, attorneys for both the Government and the Defendant have a

   duty to their client to object when they believe evidence should not be received.

   You should not be influenced by the objection or by the court’s ruling on the

   objection. If the objection was sustained, ignore the question and the answer, if an

   answer was given. If the objection was overruled, treat the answer like any other

   answer.

              6.       Anything you may have seen or heard outside the courtroom is

                       not evidence

         Your verdict must be based solely upon the evidence or lack of evidence


                                             9
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 10 of 133 PageID #: 7026




    developed at trial. You are not to engage in speculation or guesswork.

          In reaching your decision as to whether the Government sustained its burden

    of proof, it would be improper for you to consider any personal feelings you may

    have about the Defendant’s race, national origin, ethnic background, sex, age, or

    other personal characteristics. All persons are entitled to the presumption of

    innocence and the Government has the same burden of proof in all criminal cases.

          In addition, it would be equally improper for you to allow any feelings you

    might have about the nature of the crimes charged to interfere with your decision-

    making process.

          It would also be improper for you to draw any conclusions about the

    Defendant’s guilt or innocence from anything you may or may not have observed

    about the spectators inside or outside the courtroom. As I have said, your verdict

    must be based solely upon the evidence presented at trial.

          Under your oath as jurors you are not to be swayed by sympathy for one side

    or the other. You are to be guided solely by the evidence in this case, and the

    crucial, central question that you must ask yourselves as you sift through the

    evidence is: has the Government proved the guilt of the Defendant beyond a

    reasonable doubt?

          It is for you alone to decide whether the Government has proved that the

    Defendant is guilty of the crimes charged solely on the basis of the evidence and


                                             10
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 11 of 133 PageID #: 7027




    subject to the law as I charge you. It must be clear to you that if you let fear, or

    prejudice, or bias, or sympathy interfere with your thinking, there is a risk that you

    will not arrive at a true and just verdict.

           If you have a reasonable doubt as to the Defendant=s guilt, you must render a

    verdict of not guilty. But on the other hand, if you should find that the

    Government has met its burden of proving the Defendant=s guilt beyond a

    reasonable doubt, you must not hesitate to render a verdict of guilty because of

    sympathy or any other reason.

           To repeat, your verdict must be based exclusively upon the evidence or the

    lack of evidence in the case.

           C.     Direct and Circumstantial Evidence:

           I told you that evidence comes in various forms, such as the sworn testimony

    of witnesses, exhibits and stipulations.

           There are, in addition, two different kinds of evidence—direct and

    circumstantial.

           Direct evidence is the communication of a fact by a witness who testifies to

    the knowledge of that fact as having been obtained through one of the five senses.

    So, for example, a witness who testifies to knowledge of a fact because he saw it,

    heard it, smelled it, tasted it, or touched it is providing direct evidence. As I

    explained to you in my opening instruction, if you went outside and saw that it was


                                                  11
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 12 of 133 PageID #: 7028




    raining, you would have observed Adirect evidence@ of rain. What remains is your

    responsibility to pass upon the credibility of the witness who provides the “direct

    evidence.”

          Circumstantial evidence is evidence that tends to prove a fact in issue by

    proof of other facts from which the fact in issue may be inferred. The word

    “infer,” or the expression “to draw an inference,” means to find that a fact exists

    from proof of another fact. For example, if a fact in issue is whether it is raining at

    the moment, none of us can testify directly to that fact sitting as we are in this

    courtroom with the shades drawn. Assume, however, that as we are sitting here, a

    person walks into the courtroom wearing a raincoat that is dripping wet and

    carrying an umbrella dripping water. We may infer that it is raining outside. In

    other words, the fact of rain is an inference that could be drawn from the wet

    raincoat and the dripping umbrella. An inference is to be drawn only if it is logical

    and reasonable to do so. In deciding whether to draw an inference, you must look

    at and consider all the facts in light of reason, common sense, and experience.

    Whether a given inference is or is not to be drawn is entirely a matter for you, the

    jury, to decide. Please bear in mind, however, that an inference is not to be drawn

    by guesswork, suspicion, or speculation.

          I remind you once again that you may not convict the Defendant unless you

    are satisfied of his guilt beyond a reasonable doubt, whether based on direct


                                               12
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 13 of 133 PageID #: 7029




    evidence, circumstantial evidence, or the logical inferences to be drawn from such

    evidence. Circumstantial evidence does not necessarily prove less than direct

    evidence, nor does it necessarily prove more. You are to consider all the evidence

    in the case, direct and circumstantial, in determining what the facts are and in

    arriving at your verdict.

    10.   Deciding What to Believe

          In deciding what the facts are, you must decide which testimony to believe,

    which testimony not to believe, and how much weight to give to the testimony of

    each witness. In making those decisions, there are a number of factors you may

    take into account, including the following:

                        a.      Did the witness seem to be honest?

                        b.      Did the witness have any particular reason not to tell the

                                truth?

                        c.      Did the witness have a personal interest in the outcome

                                of the case?

                        d.      Did the witness seem to have a good memory?

                        e.      Did the witness have the opportunity and ability to

                                observe accurately the things he or she testified about?




                                               13
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 14 of 133 PageID #: 7030




                        f.     Did the witness appear to understand the questions

                               clearly and answer them directly?

                        g.     Was what the witness said supported by other evidence?

                        h.     Did the witness’s testimony differ from the testimony of

                               other witnesses?

          People sometimes forget things. A contradiction may be an innocent lapse

    of memory or it may be an intentional falsehood. Consider, therefore, whether the

    contradiction has to do with an important fact or only a small detail.

          Different people observing an event may remember it differently and

    therefore testify about it differently.

          You may consider the factors I have just discussed with you and other

    relevant factors in deciding how much weight to give to testimony.

          Finally, if you find that a witness has lied to you about any matter, however

    insignificant, you may choose to disregard that witness’s testimony in part or in

    whole.

    11.   Number of Witnesses and Uncontradicted Testimony

          The fact that one party called more witnesses and introduced more evidence

    than the other party does not mean that you should find the facts in favor of the

    side offering the most witnesses. By the same token, you do not have to accept the

    testimony of any witness, even if that witness has not been contradicted or


                                              14
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 15 of 133 PageID #: 7031




    impeached, if you find the witness not to be credible. You also have to decide

    which witnesses to believe and which facts are true. To do this you must look at

    all the evidence, drawing upon your own common sense and personal experience.

    12.   Impeachment by Prior Inconsistent Statement

          You have heard evidence that certain witnesses made statements on earlier

    occasions that counsel argues are inconsistent with the testimony of those

    witnesses at trial. Evidence of a prior inconsistent statement is not to be

    considered by you as affirmative evidence bearing on the Defendant’s guilt.

    Evidence of the prior inconsistent statement was placed before you for the more

    limited purpose of helping you to decide whether to believe the trial testimony of

    the witness who contradicted him or herself. If you find that the witness made an

    earlier statement that conflicts with his or her trial testimony, you may consider

    that fact in deciding how much of his or her trial testimony, if any, to believe.

          In making this determination, you may consider whether the prior statement

    was inconsistent with the witness’s statement at trial; whether the witness

    purposely made a false statement or whether it was an innocent mistake; whether

    the inconsistency concerns an important fact, or whether it had to do with a small

    detail; whether the witness had an explanation for the inconsistency; and whether

    that explanation appealed to your common sense.

          It is exclusively your duty, based upon all of the evidence and your own


                                              15
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 16 of 133 PageID #: 7032




    good judgment, to determine whether the prior statement was inconsistent, and if

    so, how much, if any, weight to be given to the inconsistent statement in

    determining whether to believe all or part of the witness’s testimony.

    13.    Interest in Outcome

           In evaluating the credibility of a witness, you should take into account any

    evidence that the witness who testified may benefit in some way from the outcome

    of the case. Such an interest in the outcome creates a motive to testify falsely and

    may sway the witness to testify in a way that advances his or her own interests.

    Therefore, if you find that any witness whose testimony you are considering may

    have an interest in the outcome of this trial, then you should bear that factor in

    mind when evaluating the credibility of his or her testimony and accept it with

    great care.

           This is not to suggest that a witness who has an interest in the outcome of a

    case will testify falsely. It is for you to decide to what extent, if at all, a witness=s

    interest has affected his or her testimony.

    14.    Cooperating Witnesses Called by the Government

           You have heard witnesses who testified that they were involved in planning

    and carrying out certain crimes with the Defendant. There has been a great deal

    said about these so-called “cooperating witnesses” in the summations of counsel

    and about whether or not you should believe them.


                                                16
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 17 of 133 PageID #: 7033




          The Government argues, as it is permitted to do, that it must take the

    witnesses as it finds them. It argues that only people who themselves take part in

    criminal activity have the knowledge required to show criminal behavior by others.

    For those very reasons, the law allows the use of accomplice and co-conspirator

    testimony. Indeed, it is the law in federal courts that the testimony of a single

    accomplice or co-conspirator may be enough in itself for conviction, if the jury

    finds that the testimony establishes guilt beyond a reasonable doubt.

          However, it is also the case that cooperator testimony is of such a nature that

    it must be scrutinized with great care and viewed with particular caution when you

    decide how much of that testimony to believe. I have given you some general

    considerations on credibility and I will not repeat them all here. Nor will I repeat

    all of the arguments made on both sides. However, let me say a few things that

    you may want to consider during your deliberations on the subject of accomplice

    and co-conspirator witnesses.

          You should ask yourselves whether these witnesses would benefit more by

    lying or by telling the truth. Was their testimony made up in any way because they

    believed or hoped that they would somehow receive favorable treatment by

    testifying falsely? Or did they believe that their interests would be best served by

    testifying truthfully? If you believe that a witness was motivated by hopes of

    personal gain, was the motivation one that would cause him to lie, or was it one


                                              17
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 18 of 133 PageID #: 7034




    that would cause him to tell the truth? Did this motivation color his testimony?

          In sum, you should look at all of the evidence in deciding what credence and

    what weight, if any, you will want to give to the cooperating witnesses.

    15.   Punishment of Accomplice and Cooperating Witnesses

          You have heard testimony that a cooperating witness in this case has been

    promised that if they provide substantial assistance to the Government and testify

    truthfully, completely and fully, the Government will present to the sentencing

    court what is called a 5K1.1 letter. The 5K1.1 letter sets forth the cooperating

    witness=s criminal acts as well as the substantial assistance the witness has

    provided. I instruct you that the 5K1.1 letter does not guarantee the cooperating

    witness a lower sentence. This is because the sentencing court may, but is not

    required to, take the 5K1.1 letter into account when imposing sentence on the

    cooperating witness. The Court has discretion, whether or not a 5K1.1 letter is

    written, to impose any reasonable sentence the Court deems appropriate up to the

    statutory maximum. The determination whether to write the 5K1.1 letter rests with

    the Government. However, if the Government does not write a 5K1.1 letter, the

    court would be obligated to impose at least any minimum sentence required by

    law. The final determination as to the sentence to be imposed rests with the Court,

    not with the Government.




                                              18
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 19 of 133 PageID #: 7035




    16.   Guilty Pleas of Other Individuals

          You have heard testimony from a witness who pled guilty to charges arising

    out of the same facts as this case. You are instructed that you are to draw no

    conclusions or inferences of any kind about the guilt of the Defendant on trial from

    the fact that another individual pled guilty to similar charges. Her decision to

    plead guilty was a personal decision about her own guilt. That decision may not be

    used by you in any way as evidence against the Defendant on trial here.

    17.    Expert Witnesses

          In this case, I have permitted certain witnesses to express their opinions

    about matters that are in issue. A witness may be permitted to testify to an opinion

    on those matters about which he or she has special knowledge, skill, experience,

    and training. Such testimony is presented to you on the theory that someone who

    is experienced and knowledgeable in the field can assist you in understanding the

    evidence or in reaching an independent decision on the facts.

          In weighing this opinion testimony, you may consider the witness’s

    qualifications, his or her opinions, and his or her reasons for testifying, as well as

    all of the other considerations that ordinarily apply when you are deciding whether

    or not to believe a witness’s testimony. You may give the opinion testimony

    whatever weight, if any, you find it deserves in light of all the evidence in this

    case. You should not, however, accept opinion testimony merely because I


                                              19
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 20 of 133 PageID #: 7036




    allowed the witness to testify concerning his or her opinion. Nor should you

    substitute it for your own reason, judgment, and common sense. The

    determination of the facts in this case rests solely with you.

    18.   Testimony of Government Agents and Law Enforcement Witnesses

          During this trial you heard testimony from Government employees and law

    enforcement witnesses. That a witness works in law enforcement or is a

    Government employee does not mean that his or her testimony is entitled to any

    greater weight. By the same token, his or her testimony is not entitled to less

    consideration simply because he or she works in law enforcement or is a

    Government employee. You should consider the testimony of Government agents

    and law enforcement officers just as you would consider any other evidence in the

    case, and evaluate their credibility just as you would that of any other witness.

    After reviewing all the evidence, you will decide whether to accept the testimony

    of law enforcement and Government employee witnesses, and what weight, if any,

    that testimony deserves.

    19.   The Defendant’s Right Not to Testify

          The Defendant did not testify in this case. Under our Constitution, he has no

    obligation to testify or to present any other evidence because it is the

    Government’s burden to prove his guilt beyond a reasonable doubt. You may not

    attach any significance to the fact that the Defendant did not testify. Nor may you


                                              20
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 21 of 133 PageID #: 7037




    draw any adverse inference against the Defendant because he did not take the

    witness stand. In your deliberations in the jury room, you may not consider this

    decision against the Defendant in any way.

    20.   All Available Witnesses Need Not Be Produced

          The law does not require the Government to produce all available evidence

    or to call as witnesses all persons involved in the case who may have been present

    at any relevant time or place, or who may appear to have some knowledge of the

    matter in issue at this trial. Nor does the law require any party to produce as

    exhibits all papers and objects mentioned during the course of the trial. You are

    always entitled, however, to consider any lack of evidence in determining whether

    the Government has met its burden of proof.

    21.   Uncalled Witness Equally Available to Both Sides

          Both the Government and the defense have the same power to subpoena

    witnesses to testify on their behalf. If a potential witness could have been called

    by the Government or by the Defendant, and neither called the witness, then you

    may draw the conclusion that the testimony of the absent witness might have been

    unfavorable to the Government or to the Defendant or to both.

          On the other hand, it is equally within your province to draw no inference at

    all from the failure of either side to call a witness. You should remember that there

    is no duty on either side to call a witness. An uncalled witness’s testimony might


                                             21
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 22 of 133 PageID #: 7038




    have been merely cumulative of testimony already in evidence, or might have

    merely provided additional testimony to facts already in evidence.

          I remind you, however, that because the law presumes the Defendant to be

    innocent, the burden of proving his guilt beyond a reasonable doubt is on the

    Government throughout the trial. The Defendant never has the burden of proving

    his innocence or of producing any evidence or calling any witnesses at all.

    22.   Evidence Obtained Pursuant to Searches

          During the trial in this case, you have heard evidence seized during the

    execution of search warrants on two residences which occurred on March 27, 2018

    in upstate New York, as well as evidence recovered from searches of email

    accounts and from other locations. I instruct you that these searches were lawful

    and any evidence that was presented to you from these searches was obtained

    legally and can be considered by you. The fact of the search itself or the manner in

    which the search was conducted should not enter into your deliberations in any

    respect. You must therefore give this evidence full consideration along with all the

    other evidence in the case in determining whether the government has proved that

    the defendant is guilty beyond a reasonable doubt.

    23.   Evidence of Other Crimes

          You have heard evidence that the Defendant engaged in conduct, including

    crimes, other than the crimes charged in the indictment. The Defendant is not on


                                            22
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 23 of 133 PageID #: 7039




    trial for committing any acts not charged in the indictment. Consequently, you

    may not consider evidence of those other acts as a substitute for proof that the

    Defendant committed the crimes charged. Nor may you consider evidence of these

    other acts as proof that the Defendant has a criminal propensity, that is, that he

    likely committed the crimes charged in the indictment because they were

    predisposed to criminal conduct.

          As I have charged you during the trial, the evidence of uncharged conduct

    by the Defendant is admitted for limited purposes, and you may consider it only for

    these limited purposes. The purposes for which such evidence is admitted are as

    follows:




                                              23
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 24 of 133 PageID #: 7040




               1.      As evidence of the existence of the charged enterprise and as

                       evidence that the enterprise engaged in racketeering activity.

               2.      As evidence of the Defendant’s position or role within the

                       enterprise.

               3.      As evidence of the development of relationships of trust

                       between the Defendant and others with whom they are charged

                       with carrying out the charged crimes.

               4.      As evidence enabling you to understand the complete story of

                       the charged crimes.

               5.      As evidence of conduct that is inextricably tied with the

                       charged crimes.

               6.      As evidence corroborating the testimony of other government

                       witnesses.

          Evidence of uncharged conduct by the Defendant may not be considered by

    you for any purpose other than the ones I have just listed.

    24.          Discrepancies in Testimony

          You have heard evidence of discrepancies in the testimony of certain

    witnesses, and counsel have argued that such discrepancies are a reason for you to

    reject the testimony of those witnesses.

          Evidence of discrepancies may be a basis to disbelieve a witness’s


                                               24
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 25 of 133 PageID #: 7041




    testimony. On the other hand, discrepancies in a witness’s testimony or between

    his testimony and that of others do not necessarily mean that the witness’s entire

    testimony should be discredited.

          People sometimes forget things and even a truthful witness may be nervous

    and contradict him- or herself. Further, two people witnessing an event may see or

    hear it differently. Whether a discrepancy pertains to a fact of importance or only

    to a trivial detail should be considered in weighing its significance. A willful

    falsehood always is a matter of importance and should be considered seriously.

          It is for you to decide, based on your total impression of a witness, how to

    weigh the discrepancies in his or her testimony. You should, as always, use

    common sense and your own good judgment. Multiple Counts

          The indictment contains a total of seven counts or charges against

    Mr. Raniere. Each count charges Mr. Raniere with a different crime. You must

    consider each count separately and return a separate verdict of guilty or not guilty

    for each count. Whether you find Mr. Raniere guilty or not guilty as to one count

    should not affect your verdict as to any of the other charged counts.

    25.   Stipulations

          The attorneys for the United States and for the Defendant have entered into

    stipulations concerning facts which are relevant to this case. When the attorneys

    on both sides stipulate and agree as to the existence of a fact, you must, unless


                                             25
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 26 of 133 PageID #: 7042




    otherwise instructed, accept the stipulation as evidence and regard that fact as

    proved.

    26.   Venue

          Venue refers to the location of the charged crimes. The Indictment alleges

    that the crimes charged occurred in whole or in part in this judicial district, the

    Eastern District of New York. The district encompasses the boroughs of Brooklyn,

    Queens, and Staten Island, as well as Nassau and Suffolk Counties on Long Island.

    To establish that venue for a charged crime is appropriate in this district, the

    Government must prove that some act in furtherance of the crime occurred here.

    This means that, with respect to the crime charged, even if other acts were

    committed outside this district or if the crime was completed elsewhere, venue is

    established in the Eastern District of New York so long as some act in furtherance

    of the crime took place in this district.

          Let me further instruct you that, while the Government=s burden as to

    everything else in the case is proof beyond a reasonable doubt, a standard that I

    have already explained to you, venue need only be proved by the lesser standard of

    “preponderance of the evidence.” To prove something by a preponderance of the

    evidence means simply to prove that the fact is more likely true than not true. I

    emphasize that this lesser standard applies only where I specifically mention it in

    this charge.


                                                26
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 27 of 133 PageID #: 7043




    27.    Publicity

           Your verdict must be based solely on the evidence presented in this

    courtroom in accordance with my instructions. You must completely disregard

    any reports that you have read in the press, seen on television, heard on the radio,

    or seen online.

    28.    Particular Investigative Techniques

           I instruct you that there is no legal requirement that the Government use any

    specific investigative techniques to prove its case. Law enforcement techniques

    are not your concern. Your concern is to determine whether or not, based upon all

    of the evidence in this case, the Government has proved that the Defendant is

    guilty beyond a reasonable doubt as to each count charged against him.

    29.    Interviews of Witnesses

           There was testimony at trial that the attorneys for the Government

    interviewed witnesses when preparing for and during the course of the trial. You

    should not draw any unfavorable inference from that testimony. To the contrary,

    the attorneys for both sides were obliged to prepare this case as thoroughly as

    possible and might have been derelict in the performance of their duties if they

    failed to interview witnesses before this trial began and as necessary throughout

    the course of the trial.




                                             27
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 28 of 133 PageID #: 7044




                                PART II: THE INDICTMENT

          The defendant is formally charged in a Superseding Indictment, which I will

    simply call the indictment. As I instructed you at the beginning of this case, an

    indictment is a charge or accusation. The indictment in this case contains seven

    separate counts, and you will be called upon to render a separate verdict on each. I

    remind you that whether you find the Defendant guilty or not guilty as to one

    offense should not affect your verdict as to any other offense charged.

          I will now instruct you as to the legal elements of the crimes charged.

    1.    Knowledge and Intent; Conspiracy; Aiding and Abetting

          A.     Knowledge and Intent

          During these instructions, you will hear me use the words “knowingly” and

    “intentionally” from time to time.

          A person acts “knowingly” when he acts intentionally and voluntarily, and

    not because of ignorance, mistake, accident or carelessness. Whether a defendant

    acted knowingly may be proved by his conduct and by all of the facts and

    circumstances surrounding the case.

          A person acts “intentionally” when he acts deliberately and purposefully.

    That is, a defendant’s acts must have been the product of his conscious, objective

    decision rather than the product of a mistake or accident.

          These issues of knowledge and intent require you to make a determination


                                             28
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 29 of 133 PageID #: 7045




    about the Defendant’s state of mind, something that rarely can be proved directly.

    A wise and careful consideration of all the circumstances of the case may,

    however, permit you to make such a determination as to the Defendant’s state of

    mind. Indeed, in your everyday affairs, you frequently are called upon to

    determine a person’s state of mind from his or her words and actions in a given

    circumstance. You are asked to do the same here.

           B.      Conspiracy

           I will now instruct you on the law of conspiracy. You should understand

    that a conspiracy is an offense separate from the commission of any offense that

    may have been committed pursuant to the conspiracy. That is because the

    formation of a conspiracy, of a partnership for criminal purposes, is in and of itself

    a crime. If a conspiracy exists, even if it fails to achieve its purpose, it is still

    punishable as a crime. The essence of the charge of conspiracy is an understanding

    or agreement between or among two or more persons that they will act together to

    accomplish a common objective that they know is unlawful.

           The two elements of the crime of conspiracy are as follows:

                • First, that two or more persons entered the unlawful agreement

                   charged in the conspiracy count that you are considering; and

                • Second, that the Defendant knowingly and intentionally became a

                   member of the conspiracy with the intent to accomplish its unlawful


                                                29
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 30 of 133 PageID #: 7046




                    purpose.

              Let me discuss these two elements of a conspiracy charge in a little more

    detail.

              First, as to the existence of a charged conspiracy, the Government must

    prove that two or more persons entered into the unlawful agreement that is charged

    in the count or racketeering act that you’re considering. One person cannot

    commit the crime of conspiracy alone. Rather, the proof must convince you that at

    least two people joined together in a common criminal scheme. The Government

    does not have to prove an express or formal agreement when it seeks to prove a

    conspiracy. It need not prove that the conspirators stated in words or in writing

    what the scheme was, its object or purpose, or the means by which it was to be

    accomplished. It’s sufficient if the proof establishes that the conspirators tacitly

    came to a mutual understanding to accomplish an unlawful act by means of a joint

    plan or a common design.

              Put another way, to establish a conspiracy, the Government is not required to

    prove that the conspirators sat around a table and entered into a solemn contract,

    orally or in writing, stating that they have formed a conspiracy to violate the law,

    setting forth details of the plans, the means by which the unlawful project is to be

    carried out or the part to be played by each conspirator. It would be extraordinary

    if there were such a formal document or specific oral agreement. Common sense


                                                30
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 31 of 133 PageID #: 7047




    would suggest that when people do, in fact, undertake to enter into a conspiracy,

    much is left to an unexpressed understanding. A conspiracy, by its very nature, is

    almost invariably secret in both origin and execution. Therefore, it is sufficient for

    the Government to show that the conspirators somehow came to a mutual

    understanding to accomplish an unlawful act by means of a joint plan or common

    scheme. Moreover, since a conspiracy is, by its very nature, characterized by

    secrecy, you may infer its existence from the circumstances of the case and the

    conduct of the parties involved.

          In a very real sense, then, in the context of conspiracy cases, actions often

    speak louder than words. In this regard, you may, in determining whether an

    agreement existed here, consider the actions and statements of all of those you find

    to be participants as proof that a common design existed on the part of the persons

    charged to act together to accomplish an unlawful purpose.

          The second element requires that, if you find that a conspiracy existed, you

    must determine whether the Defendant was a member. That is, you must

    determine whether he participated in the conspiracy willfully and with knowledge

    of its unlawful purpose and in furtherance of its unlawful purpose.

          To act “willfully” means to act knowingly and purposely with an intent to do

    something the law forbids. A defendant’s knowledge is a matter of inference from

    the facts proved. To become a member of the conspiracy, the Defendant need not


                                              31
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 32 of 133 PageID #: 7048




    have known the identities of every member, nor need he have been apprised of all

    of their activities. Moreover, a defendant need not have been fully informed as to

    all of the details, or the scope, of the conspiracy in order to justify an inference of

    knowledge on his or her part. However, that defendant must agree on the essential

    nature of the plan and be conscious of its general nature and extent.

          The extent or duration of a defendant’s participation does not necessarily

    bear on the issue of that defendant’s guilt. An equal role in the conspiracy is not

    what the law requires. If you find that the conspiracy existed and if you further

    find that the Defendant participated in it knowingly and willfully, the extent or

    degree of his participation is not material. Moreover, it is not required that a

    person be a member of the conspiracy from its very start.

          I want to caution you, however, that the Defendant’s mere presence at the

    scene of criminal activities, or at locations frequented by criminals, does not, by

    itself, make him a member of the conspiracy. Similarly, mere association with one

    or more members of the conspiracy does not automatically make the Defendant a

    member. A person may know or be friendly with a criminal without being a

    criminal himself. Indeed, a person may be a criminal without being a member of

    the charged conspiracy. Mere similarity of conduct or the fact that individuals may

    have assembled together and discussed common aims and interests does not

    necessarily establish proof of the existence of a conspiracy.


                                               32
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 33 of 133 PageID #: 7049




          I further caution you that mere knowledge or acquiescence, without

    participation, in the unlawful plan is not sufficient. The fact that the acts of a

    defendant merely happen to further the purposes or objectives of the conspiracy,

    without his knowledge, does not make that defendant a member. More is required

    under the law. What is necessary is that the Defendant must have participated with

    knowledge of at least some of the purposes or objectives of the conspiracy and

    with the intention of aiding in the accomplishment of those unlawful ends.

          Thus, while someone who is present during a conspiracy is not necessarily a

    member, I further instruct you that you may find that the Defendant knowingly and

    willfully became and was a member of a conspiracy if you find that his presence

    was purposeful—that is, that the Defendant’s presence on one or more occasions

    was intended to serve the purposes of the conspiracy.

          In sum, the Defendant, in order to be a member of a conspiracy, must have

    intentionally engaged, advised, or assisted in that conspiracy for the purpose of

    furthering the illegal undertaking and must have done so with an understanding of

    the unlawful character of the conspiracy. In so doing, the Defendant would have

    become a knowing and willing participant in the unlawful agreement—that is to

    say, a conspirator.

          C.     Aiding and Abetting

          Before turning to the specific crimes charged, I will also inform you of the


                                              33
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 34 of 133 PageID #: 7050




    principle of aiding and abetting liability under federal law and New York state law.

          Title 18, United States Code, Section 2, provides:

                 Whoever commits an offense against the United States
                 or aids or abets or counsels, commands or induces, or
                 procures its commission, is punishable as a principal;
                 and

                 Whoever willfully causes an act to be done which, if
                 directly performed by him, would be an offense
                 against the United States, is punishable as a principal.

          Under the aiding and abetting statute, it is not necessary for the Government

    to show that a defendant himself physically committed the crime with which he is

    charged in order for the Government to sustain its burden of proof. A person who

    aids or abets another to commit an offense is just as guilty of that offense as if he

    committed it himself.

          Accordingly, you may find the Defendant guilty of the offense charged if

    you find beyond a reasonable doubt that the Government has proved that another

    person actually committed the offense with which the Defendant is charged, and

    that the Defendant aided or abetted that person in the commission of the offense.

          Under the aiding and abetting statute, the first requirement is that you find

    that another person has committed the crime charged. Obviously, no one can be

    convicted of aiding or abetting the criminal acts of another if no crime was

    committed by the other person in the first place. But if you do find that a crime



                                              34
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 35 of 133 PageID #: 7051




    was committed, then you must consider whether the Defendant aided or abetted the

    commission of that crime.

          In order to aid or abet another to commit a crime, it is necessary that a

    defendant knowingly associate himself in some way with the crime, and that he

    participate in the crime by doing some act to help make the crime succeed.

          To establish that the Defendant knowingly associated himself with the crime

    you are considering, the Government must establish that the Defendant knew that

    the crime was being committed. To establish that the Defendant participated in the

    commission of the crime, the Government must prove that the Defendant engaged

    in some affirmative conduct or overt act for the specific purpose of bringing about

    that crime.

          The mere presence of a defendant where a crime is being committed, even

    coupled with knowledge by that defendant that a crime is being committed, or

    merely associating with others who were committing a crime, is not sufficient to

    establish aiding and abetting. One who has no knowledge that a crime is being

    committed or is about to be committed but inadvertently does something that aids

    in the commission of that crime is not an aider and abettor. An aider and abettor

    must know that the crime is being committed and act in a way that is intended to

    bring about the success of the criminal venture.

          To determine whether the Defendant aided or abetted the commission of the


                                             35
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 36 of 133 PageID #: 7052




    crime with which he is charged, ask yourself these questions:

             • Did he participate in the crime charged as something he wished to

                 bring about?

             • Did he knowingly associate himself with the criminal venture?

             • Did he seek by his actions to make the criminal venture succeed?

          If he did these things, then the Defendant is an aider and abettor, and

    therefore guilty of the offense. If, on the other hand, your answer to any one of

    these questions is “no,” then the Defendant is not an aider and abettor, and you

    must find him not guilty under that theory.

          The relevant New York State statute on aiding and abetting is Section 20.00

    of the New York Penal Law, which provides in pertinent part as follows:

                 When one person engages in conduct which
                 constitutes an offense, another person is criminally
                 liable for such conduct when, acting with the mental
                 culpability required for the commission thereof, he
                 solicits, requests, commands, importunes, or
                 intentionally aids such person to engage in such
                 conduct.

    Under New York State law, as under federal law, a defendant charged with aiding

    and abetting a crime may be liable for the crime even if he himself does not

    commit the crime charged.

          Before the Defendant may be held criminally liable for the conduct of

    another person under New York State law, you must find each of the following two


                                             36
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 37 of 133 PageID #: 7053




    elements:

                • First: that the Defendant solicited, requested, commanded,

                   importuned, or intentionally aided the other person to engage in the

                   criminal conduct; and

                • Second: that the Defendant did so with the state of mind required for

                   the commission of the offense.

    2.    Co-Conspirator Statements and Liability

          The charges against the Defendant allege that he participated in certain

    conspiracies. In that regard, I admitted into evidence against the Defendant the

    acts and statements of others because these acts and statements were committed by

    persons who, the Government alleges, were also confederates or co-conspirators of

    the Defendant on trial.

          The reason for allowing this evidence to be received against the Defendant

    has to do with the nature of the crime of conspiracy. A conspiracy is often referred

    to as a partnership in crime. Thus, as in other types of partnerships, when people

    enter into a conspiracy to accomplish an unlawful end, each and every member

    becomes an agent for the other conspirators in carrying out the conspiracy.

          Accordingly, the reasonably foreseeable acts, declarations, statements and

    omissions of any member of the conspiracy and in furtherance of the common

    purpose of the conspiracy, are deemed, under the law, to be the acts of all of the


                                              37
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 38 of 133 PageID #: 7054




    members, and all of the members are responsible for such acts, declarations,

    statements and omissions.

          Thus, if you find that the Defendant was a member of a charged criminal

    conspiracy, then any acts done or statements made in furtherance of the conspiracy

    by persons also found by you to have been members of that conspiracy may be

    considered against the Defendant. This is so even if such acts were done and

    statements were made in the Defendant’s absence and without his knowledge.

          Before you may consider the statements or acts of a co-conspirator in

    deciding the issue of the Defendant’s guilt, you must first determine that the acts

    and statements were made during the existence, and in furtherance, of the unlawful

    scheme. If the acts were done or the statements made by someone whom you do

    not find to have been a member of the conspiracy, or if they were not done or said

    in furtherance of that conspiracy, they may not be considered by you as evidence

    against the Defendant as to that conspiracy.

    3.    Counts in the Indictment

          Now I will instruct you on each of the counts in the Indictment. The order

    of the counts in the Indictment is not important.

          Counts One and Two of the indictment charge the Defendant Keith Raniere

    with the crimes of racketeering conspiracy and racketeering, commonly referred to

    as violations of the “RICO” statute. I will first instruct you on the law regarding


                                             38
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 39 of 133 PageID #: 7055




    Count Two, which charges the Defendant with the crime of racketeering, and then

    instruct you on the law as it relates to Count One, which charges the Defendant

    with the crime of racketeering conspiracy.

          A.      Count Two: Racketeering

          Count Two reads as follows:

                  In or about and between 2003 and March 2018, both
                  dates being approximate and inclusive, within the Eastern
                  District of New York and elsewhere, the defendant
                  KEITH RANIERE, also known as “Vanguard,”
                  “Grandmaster” and “Master,” together with others, being
                  persons employed by and associated with the Enterprise,
                  an enterprise that engaged in, and the activities of which
                  affected, interstate and foreign commerce, did knowingly
                  and intentionally conduct and participate, directly and
                  indirectly, in the conduct of the affairs of such enterprise
                  through a pattern of racketeering activity, as that term is
                  defined in Title 18, United States Code, Sections 1961(1)
                  and 1961(5), consisting of the racketeering acts set forth
                  below.
          The relevant provision of the RICO statute provides as follows:

                  It shall be unlawful for any person employed by or
                  associated with any enterprise engaged in, or the
                  activities of which affect, interstate or foreign
                  commerce, to conduct or participate, directly or
                  indirectly, in the conduct of such enterprise’s affairs
                  through a pattern of racketeering activity . . .
          To prove this crime, the Government must prove five elements beyond a

    reasonable doubt.

               • First, an enterprise, as described in the indictment, existed on or about


                                              39
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 40 of 133 PageID #: 7056




                   the time alleged in the indictment;

              • Second, the enterprise engaged in, or its activities affected, interstate

                   or foreign commerce;

              • Third, the Defendant was employed by or was associated with the

                   enterprise;

              • Fourth, the Defendant knowingly conducted or participated, either

                   directly or indirectly, in the conduct of the affairs of the enterprise;

                   and

              • Fifth, the Defendant knowingly participated in the conduct of the

                   affairs of the enterprise through a pattern of racketeering activity, as

                   described in the indictment; that is, through the commission of at least

                   two of the charged racketeering acts, which must have occurred

                   within ten years of each other, or through causing or aiding and

                   abetting the commission of two such racketeering acts.

          I will now explain each of these elements in greater detail.

                  1.     First Element: The Existence of the Enterprise

          The first element the Government must prove beyond a reasonable doubt is

    that an enterprise existed. The indictment alleges the existence of the following

    enterprise:

                                          The Enterprise


                                                40
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 41 of 133 PageID #: 7057




                      1.     The defendant KEITH RANIERE, also
               known as “Vanguard,” “Grandmaster” and “Master,” was
               the founder of several pyramid-structured organizations
               (“the Pyramid Organizations”), including, but not limited
               to, (1) Nxivm; Executive Success Programs, Inc.; Jness,
               LLC; Society of Protectors, LLC; Ultima and other
               related entities (collectively, “Nxivm”); and (2) an
               organization referred to as “DOS,” the “Vow” and “the
               sorority” (collectively, “DOS”). In leading the Pyramid
               Organizations, RANIERE relied on certain individuals,
               sometimes referred to as his “inner circle,” who were
               accorded special positions of trust and privilege with
               RANIERE and who carried out his directives.

                       2.    Members of RANIERE’s inner circle also
               held high positions, or had an ownership interest, in one
               or more of the Pyramid Organizations, including serving
               as executives, directors and officers of Nxivm. Members
               of RANIERE’s inner circle also, at times, served as
               “first-line masters” in DOS directly under RANIERE,
               meaning that they comprised the second-highest level
               within the DOS “pyramid” and that, other than
               RANIERE, they wielded the most power within DOS.
                     3.      RANIERE and his inner circle, and others
               known and unknown, comprised an organized criminal
               enterprise (referred to herein as the “Enterprise”).
                       4.     The Enterprise, including its leadership,
               membership and associates, constituted an “enterprise” as
               defined in Title 18, United States Code, Section 1961(4),
               that is, a group of individuals associated in fact that was
               engaged in, and the activities of which affected, interstate
               and foreign commerce. The Enterprise constituted an
               ongoing organization whose members functioned as a
               continuing unit for a common purpose of achieving the
               objectives of the Enterprise.

                    Purposes, Methods and Means of the Enterprise



                                           41
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 42 of 133 PageID #: 7058




                      5.     The principal purpose of the Enterprise was
               to promote the defendant KEITH RANIERE, also known
               as “Vanguard,” “Grandmaster” and “Master,” and to
               recruit new members into the Pyramid Organizations. By
               promoting RANIERE and recruiting others into the
               Pyramid Organizations, the members of the Enterprise
               expected to receive financial opportunities and personal
               benefits, including increased power and status within the
               Enterprise.

                      6.    The Enterprise operated within the Eastern
               District of New York, the Northern District of New York
               and elsewhere, including overseas.

                     7.     Among the means and methods by which
               the defendant and his associates participated in the
               conduct of the affairs of the Enterprise were the
               following:

                             a.     Promoting, enhancing and protecting
               the Enterprise by committing, attempting and conspiring
               to commit crimes, including but not limited to visa fraud,
               identity theft, extortion, forced labor, sex trafficking,
               wire fraud, tax evasion and obstruction of justice;
                           b.     Demanding absolute commitment to
               RANIERE, including by exalting RANIERE’s teachings
               and ideology, and not tolerating dissent;
                           c.     Inducing shame and guilt in order to
               influence and control members and associates of the
               Enterprise;

                           d.     Obtaining sensitive information about
               members and associates of the Enterprise in order to
               maintain control over them;
                            e.   Recruiting and grooming sexual
               partners for RANIERE and obtaining nude photographs
               of women for RANIERE;



                                           42
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 43 of 133 PageID #: 7059




                              f.     Isolating associates and others from
                 friends and family and making them dependent on the
                 Enterprise for their financial well-being and legal status
                 in the United States;
                              g.     Protecting and attempting to protect
                 RANIERE and the Enterprise by, among other things,
                 gaining political influence and evading regulatory
                 agencies;
                               h.     Using harassment, coercion and
                 abusive litigation to intimidate and attack perceived
                 enemies and critics of RANIERE; and

                              i.     Encouraging associates and others to
                 take expensive Nxivm courses, and incur debt to do so,
                 as a means of exerting control over them and to obtain
                 financial benefits for the members of the Enterprise.

          The term “enterprise” as used in these instructions may include any group of

    people associated in fact, even though this association is not recognized as a legal

    entity. Thus, an enterprise need not be a formal business entity such as a

    corporation, but may be merely an informal association of individuals. The term

    enterprise includes legitimate and illegitimate enterprises. An enterprise can

    merely be a vehicle used by a defendant to commit crimes.

          The “enterprise” does not have to have a particular name, or, for that matter,

    any name at all. Nor must it be registered or licensed as an enterprise, or be a

    commonly recognized legal entity such as a corporation, a partnership, a business,

    or the like. A group or association of people can be an “enterprise” if these

    individuals have “associated together for a common purpose of engaging in a


                                             43
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 44 of 133 PageID #: 7060




    course of conduct.” Mere similarity of conduct or the fact that individuals may

    have assembled together and discussed common aims and interests does not

    necessarily establish proof of the existence of an enterprise, though you may

    consider such factors. Such an association of persons may be established by

    evidence showing an ongoing organization, formal or informal, and by evidence

    that the people making up the association functioned as a continuing unit.

          The government must prove an association-in-fact enterprise existed by

    evidence of an ongoing organization, formal or informal, and by evidence that the

    various associates functioned as a continuing unit. The enterprise must have the

    three following structural features: (1) a common purpose; (2) relationships among

    those associated with the enterprise; and (3) longevity sufficient to permit these

    associates to pursue the enterprise’s purpose.

          It is not necessary that the enterprise have any particular or formal structure,

    but it must have sufficient organization that its members functioned and operated

    in a coordinated manner in order to carry out the alleged common purpose or

    purposes of the enterprise. Such a group need not have a hierarchical structure or a

    “chain of command”; decisions may be made on an ad hoc basis and by any

    number of methods—by majority vote, consensus, a show of strength, etc.

    Members of the group need not have fixed roles; different members may perform

    different roles at different times. The group need not have a name, regular


                                             44
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 45 of 133 PageID #: 7061




    meetings, dues, established rules and regulations, disciplinary procedures, or

    initiation procedures.

          While the group must function as a continuing unit and remain in existence

    long enough to pursue a course of conduct, you may nonetheless find that the

    enterprise element is satisfied by finding the existence of a group whose associates

    engage in spurts of activity punctuated by periods of inactivity.

          Thus, an enterprise need not have role differentiation, a unique modus

    operandi, a chain of command, sophistication of organization, diversity and

    complexity of crimes, uncharged or additional crimes aside from the alleged

    racketeering activity, or an enterprise name. Moreover, an enterprise is not

    required to be “business-like” in its form or function, and it may, but need not,

    have an economic or profit-seeking motive. Indeed, RICO is not limited to groups

    whose crimes are sophisticated, diverse, complex, or unique.

          Such an association of individuals may retain its status as an “enterprise”

    even though the membership of the association changes over time by adding or

    losing individuals during the course of its existence. The existence of the

    enterprise continues even if there is a gap or interruption of the enterprise’s

    racketeering activities.

          Although whether an enterprise existed is a distinct element that must be

    proved by the Government, common sense dictates that the existence of an


                                              45
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 46 of 133 PageID #: 7062




    enterprise is often times more readily proved by what it does rather than by an

    abstract analysis of its structure. Thus, the evidence used to prove the pattern of

    racketeering and the enterprise may coalesce. Therefore, you may consider proof

    of the racketeering acts to determine whether the evidence establishes the existence

    of an enterprise, and further, you may infer the existence of an enterprise from

    evidence of the pattern of racketeering activity.

          The government is not required to prove each and every allegation about the

    enterprise or the manner in which the enterprise operated. The enterprise proved,

    however, must be essentially the one alleged in the indictment.

               2.       The Second Element: Effect on Interstate or Foreign Commerce

          The second element that the Government must prove beyond a reasonable

    doubt is that the enterprise was engaged in or had an effect on interstate or foreign

    commerce, even if it was only a minimal effect.

          Interstate commerce means trade or conducting business or travel between

    one state and another state or the District of Columbia; and foreign commerce

    means such trade, business, or travel between the United States and another

    country. Therefore, interstate and foreign commerce may include the movement of

    money, goods, services, or persons from one state to another state or the District of

    Columbia or between the United States and another country. This may include,

    among other matters, the purchase or sale of goods or supplies from outside the


                                              46
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 47 of 133 PageID #: 7063




    United States, the use of interstate or international mail or wire facilities, or the

    causing of any of those things. The Government need not prove that the acts of the

    Defendant affected interstate or foreign commerce or that the Defendant knew he

    was affecting interstate or foreign commerce.

          Regarding that alternative method of satisfying this element, to establish the

    requisite effect on interstate or foreign commerce, the Government is not required

    to prove a significant or substantial effect on interstate or foreign commerce. This

    element, which simply ensures federal jurisdiction over the conduct, is satisfied if

    even a minimal effect on interstate or foreign commerce is shown. The effect need

    not be direct. Any effect, even if it is postponed, indirect, or slight, is sufficient to

    satisfy the interstate or foreign commerce element. It does not matter whether the

    effect is harmful or beneficial to interstate or foreign commerce. Moreover, it is

    not necessary for the Government to prove that the Defendant knew that the

    enterprise would affect interstate or foreign commerce, that the Defendant intended

    to affect interstate or foreign commerce, or that the Defendant engaged in, or his

    activities affected, interstate or foreign commerce.

          I instruct you that it makes no difference whether the type of interstate or

    foreign commerce affected is legal or illegal.

          It is not necessary for the Government to prove that the individual

    racketeering acts themselves affected interstate or foreign commerce; rather, it is


                                               47
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 48 of 133 PageID #: 7064




    the enterprise and its activities considered in their entirety that must be shown to

    have had that effect. On the other hand, this effect on interstate or foreign

    commerce may be established through the effect caused by the individual

    racketeering acts.

               3.        Third Element: Association with or Employment by the

                         Enterprise

          The third element that the Government must prove beyond a reasonable

    doubt is that the Defendant was associated with or employed by the enterprise at

    some time during the period charged in the indictment. “Associated with” should

    be given its plain meaning. “Associate” means “to join, often in a loose

    relationship as a partner, fellow worker, colleague, friend, companion or ally . . . to

    join or connect with one another.” Therefore, a person is “associated with” an

    enterprise when, for example, he joins with other members of the enterprise and he

    knowingly aids or furthers the activities of the enterprise, or he conducts business

    with or through the enterprise. The Defendant need not have been a member of or

    associated with the enterprise for the entire period of its existence, but the

    Defendant must have been associated with the enterprise at the time he allegedly

    committed the crimes charged. That is, the Government must prove that the

    Defendant was connected to the enterprise in some meaningful way and that he

    knew of the existence of the enterprise and of the general nature of its activities. A


                                              48
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 49 of 133 PageID #: 7065




    person cannot be associated or employed by an enterprise if he does not know of

    the enterprise’s existence or the nature of its activities.

               4.       Fourth Element: Participation in Enterprise through Pattern of

                        Racketeering

          The fourth element that the government must prove is that the Defendant

    knowingly conducted or participated, either directly or indirectly, in the conduct of

    the affairs of the enterprise.

          This means that the Defendant must have played some part in the operation

    or management in the enterprise and that the Defendant intentionally performed

    acts, functions or duties that are necessary to, or helpful in, the operation of the

    enterprise. Thus, if the Defendant participated in the operation or management of

    the enterprise itself or he had some part in directing the enterprise’s affairs, that

    would satisfy this element. In other words, all who participate in the conduct of

    the enterprise, whether they are generals or foot soldiers, are responsible for the

    affairs of the enterprise.

               5.       Fifth Element: Pattern of Racketeering Activity

          The fifth element the Government must prove beyond a reasonable doubt is

    that the Defendant engaged in a pattern of racketeering activity. The term

    “racketeering activity” is defined to mean the commission of certain crimes. A

    “pattern of racketeering activity” generally means the following:


                                               49
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 50 of 133 PageID #: 7066




          First, the Defendant intentionally committed, or caused, or aided and abetted

    the commission of, two or more of the racketeering acts alleged in the indictment,

    at least two of which must have occurred within ten years of each other. Your

    verdict must be unanimous as to which specific racketeering acts you find that the

    Defendant committed, caused, or aided and abetted. Shortly, I will instruct you on

    the elements regarding each of the alleged racketeering acts.

          Second, the racketeering acts must have a “nexus” to the enterprise and the

    racketeering acts must be “related.” A racketeering act has a “nexus” to the

    enterprise if it has a meaningful connection to the enterprise. To be “related,” the

    racketeering acts must have the same or similar purposes, results, participants,

    victim, or methods of commission, or be otherwise interrelated by distinguishing

    characteristics and not be merely isolated events. Two racketeering acts may be

    “related” even though they are dissimilar or not directly related to each other,

    provided that the racketeering acts are related to the same enterprise. For example,

    for both “nexus” and “relatedness” purposes, the requisite relationship between the

    RICO enterprise and a predicate racketeering act may be established by evidence

    that the Defendant was enabled to commit the racketeering act solely by virtue of

    his position in the enterprise or involvement in or control over its affairs, or by

    evidence that the Defendant’s position in the enterprise facilitated his commission

    of the racketeering act, or by evidence that the racketeering act benefitted the


                                              50
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 51 of 133 PageID #: 7067




    enterprise, or by evidence that the racketeering act was authorized by the enterprise

    or by evidence the racketeering act promoted or furthered the purposes of the

    enterprise.

          Third, the racketeering acts themselves either extended over a substantial

    period of time or posed a threat of continued criminal activity. The Government

    need not prove such a threat of continuity by any mathematical formula or by any

    particular method of proof, but rather may prove it in a variety of ways. For

    example, the threat of continued unlawful activity may be established when the

    evidence shows that the racketeering acts are part of a long-term association that

    exists for criminal purposes or when the racketeering acts are shown to be the

    regular way of conducting the affairs of the enterprise.

          Moreover, in determining whether the Government has proved the threat of

    continued unlawful activity, you are not limited to consideration of the specific

    racketeering acts charged against the Defendant; rather, in addition to considering

    such acts you also may consider the nature of the enterprise, and other unlawful

    activities of the enterprise and its members viewed in their entirety, including both

    charged and uncharged unlawful activities.

          I will now explain the law governing the eleven racketeering acts that the

    Government has alleged. As a reminder, you must render separate verdicts of

    proven or not proven with regard to each of these alleged racketeering acts on the


                                             51
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 52 of 133 PageID #: 7068




    verdict sheet under Count Two.

                       a.     Racketeering Act One: Conspiracy to Commit Identity

                              Theft and/or Conspiracy to Unlawfully Possess

                              Identification Document of Ashana Chenoa

          Racketeering Act One alleges that the Defendant committed two separate

    crimes: conspiracy to commit identity theft and conspiracy to unlawfully possess

    an identification document. Thus, Racketeering Act One has two parts, and you

    will render separate verdicts on each part. If you find that the Defendant

    committed either or both of these two crimes, you must find that the Government

    has proved Racketeering Act One.

                              i.       Racketeering Act 1A: Conspiracy to Commit

                                       Identity Theft – Ashana Chenoa

          The first part of Racketeering Act One, which is referred to on the verdict

    sheet as Racketeering Act 1A, alleges that the Defendant committed conspiracy to

    commit identity theft as to Ashana Chenoa. With respect to Racketeering Act 1A,

    the indictment reads as follows:

                 In or about 2004, within the Northern District of New
                 York and elsewhere, the defendant KEITH RANIERE,
                 together with others, did knowingly and intentionally
                 conspire to transfer, possess and use, without lawful
                 authority and in and affecting interstate and foreign
                 commerce, one or more means of identification of
                 another person, to wit: Ashana Chenoa, with the intent to


                                              52
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 53 of 133 PageID #: 7069




                 commit, and to aid and abet, and in connection with,
                 unlawful activity that constituted one or more violations
                 of federal law, to wit: bringing in, transporting and
                 harboring an alien, in violation of Title 18, United States
                 Code, Section 1324(a)(1)(A), contrary to Title 18, United
                 States Code, Section 1028(a)(7), all in violation of Title
                 18, United States Code, Section 1028(f).

          Racketeering Act 1A alleges that the Defendant conspired to violate Title

    18, United States Code, Section 1028(a)(7). There are two relevant statutory

    provisions in Racketeering Act 1A. First, Title 18, United States Code, Section

    1028(a)(7) makes it a federal crime for anyone knowingly to transfer, possess and

    use, without lawful authority, a means of identification of another person with

    intent to commit, or to aid and abet, or in connection with, any unlawful activity

    that violates federal or state law. Second, Title 18, United States Code, Section

    1028(f), makes it a federal crime to conspire to commit the crime I just described.

          The Defendant is charged with conspiring, under Section 1028(f), to commit

    the crime defined in Section 1028(a)(7). I have already instructed you on the

    general definition of conspiracy, which is an agreement among two or more people

    to commit a crime. I remind you that the crime of conspiracy to violate a federal

    law is a separate offense from the underlying crime. It is separate and distinct

    from an actual violation of identity theft, which is the object of the conspiracy and

    what we call the “substantive crime.” In order to find the Defendant guilty of

    conspiracy to commit identity theft, you must find that two or more persons agreed


                                             53
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 54 of 133 PageID #: 7070




    to commit the crime of identity theft, and that the Defendant knowingly and

    intentionally became a member of the conspiracy.

          The elements of the crime of identity theft are as follows:

             • First, that the Defendant or a co-conspirator knowingly transferred or

                 possessed or used a means of identification of another person;

             • Second, the Defendant or a co-conspirator knew that the means of

                 identification belonged to another person;

             • Third, that the Defendant or a co-conspirator acted without lawful

                 authority;

             • Fourth, that the Defendant or a co-conspirator acted with the intent to

                 commit, or to aid and abet, or in connection with, an unlawful activity

                 that violates federal law;

             • Fifth, that the transfer or possession or use of the means of

                 identification occurred in or affected interstate or foreign commerce,

                 or the means of identification was transported in the mail in the course

                 of the transfer or possession or use.

          As to the first element, the Government must prove beyond a reasonable

    doubt that the item described in the indictment is a means of identification of

    another person. The term “means of identification” means any name or number

    that may be used, alone or in conjunction with any other information, to identify a

                                              54
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 55 of 133 PageID #: 7071




    specific individual, including any name, social security number, date of birth,

    official State or government issued driver’s license or identification number, alien

    registration number, government passport number, or employer or taxpayer

    identification number. The means of identification may belong to a living or

    deceased person.

          I further instruct you that to “use” a means of identification is to present,

    display, certify, or otherwise employ the document in any manner so that it would

    be accepted as identification. To “transfer” a means of identification means simply

    to turn over possession or control of the means of identification. To “possess” a

    means of identification means to have it within a person’s control. This does not

    mean that the person must have actual possession of it. As long as the means of

    identification was within the person’s control, he possessed it. If you find that the

    person either had actual possession of the means of identification, or that he had

    the power and intention to exercise control over it, even though it was not in his

    physical possession, you may find that the Government has proved possession.

          Possession may be sole or joint. If one person alone possesses something,

    that is sole possession. However, it is possible that more than one person may

    have the power and intention to exercise control over a means of identification.

    That is called joint possession. If you find that a person had such power and

    intention, then he possessed the means of identification even if he possessed it


                                              55
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 56 of 133 PageID #: 7072




    jointly with another person.

          As to the third element, the Government must prove that the Defendant or a

    co-conspirator was not authorized to use the means of identification. The

    Government must also prove that the Defendant or a co-conspirator used or

    transferred or possessed the means of identification knowingly, that is, he or she

    did so voluntarily and intentionally and not because of accident, mistake or some

    other innocent reason.

          The fourth element that the Government must prove beyond a reasonable

    doubt is that the Defendant or a co-conspirator used or transferred or possessed the

    means of identification with the intent to commit, or to aid and abet, or in

    connection with, an unlawful activity that violates federal law. In this case, the

    Government has alleged the Defendant acted with the intent to commit the

    bringing in, transporting and harboring of an alien—that is, a person who is not a

    citizen of the United States—in violation of Title 18, United States Code, Section

    1324(a)(1)(A). In relevant part, section 1324(a)(1)(A) prohibits two categories of

    criminal acts: first, it prohibits a person from transporting or moving an alien

    within the United States, or attempting to do so, knowing or in reckless disregard

    of the fact that the alien is in the United States in violation of law, and in

    furtherance of the alien’s violation of the immigration laws; and second, it

    prohibits a person from concealing, harboring, or shielding from detection an alien


                                               56
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 57 of 133 PageID #: 7073




    within the United States, or attempting to do so, knowing or in reckless disregard

    of the fact that the person is in the United States in violation of law, and to

    facilitate the alien’s ability to remain in the United States, that is, to make the

    alien’s remaining in the United States illegally substantially easier or less difficult.

          To establish this element, the Government does not need to prove that the

    Defendant actually committed any of the crimes prohibited by 1324(a)(1)(A). This

    element is satisfied if you find that the Government proved beyond a reasonable

    doubt that the Defendant used or transferred or possessed the means of

    identification, or conspired to do so, with the intent to commit, aid and abet, or in

    connection with any of these offenses.

          Finally, as to the fifth element, I instruct you that interstate or foreign

    commerce simply means the movement of goods, services, money and individuals

    between any two or more states or a state and a foreign country. To satisfy this

    element, the Government must prove that the Defendant’s conduct affected

    interstate or foreign commerce in any way, no matter how minimal.

                               ii.    Racketeering Act 1B: Conspiracy to Unlawfully

                                      Possess Identification Document

          The second part of Racketeering Act One, which is referred to on the verdict

    sheet as Racketeering Act 1B, charges the Defendant with conspiracy to

    unlawfully possess an identification document. With respect to Racketeering Act


                                               57
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 58 of 133 PageID #: 7074




    1B, the indictment reads as follows:

                 In or about December 2004, within the Northern District
                 of New York and elsewhere, the defendant KEITH
                 RANIERE, together with others, did knowingly and
                 intentionally conspire to possess a false identification
                 document, to wit: a sheriff’s identification card with the
                 last name and date of birth of Ashana Chenoa, with the
                 intent that such document be used to defraud the United
                 States, contrary to Title 18, United States Code, Section
                 1028(a)(4), in violation of Title 18, United States Code,
                 Section 1028(f).

          Racketeering Act 1B alleges that the Defendant conspired to violate Title 18,

    United States Code, Section 1028(a)(4). As with Racketeering Act 1A, there are

    two relevant statutory provisions in Racketeering Act 1B. First, Title 18, United

    States Code, Section 1028(a)(4) makes it a federal crime for anyone knowingly to

    possess an identification document, authentication feature, or false identification

    document with the intent that it be used to defraud the United States. Second, Title

    18, United States Code, Section 1028(f), makes it a federal crime to conspire to

    commit the crime I just described.

          The Defendant is charged with conspiring, under Section 1028(f), to commit

    the crime defined in Section 1028(a)(4). I have already instructed you on the

    general definition of conspiracy. You should apply that definition here. I will now

    define the elements of unlawful possession of an identification document.

          The elements of the crime of unlawful possession of an identification



                                             58
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 59 of 133 PageID #: 7075




    document are as follows:

             • First, the document described in the indictment, i.e., a sheriff’s

                 identification card with the last name and date of birth of Ashana

                 Chenoa, is a false identification document;

             • Second, the Defendant or a co-conspirator possessed that document;

             • Third, the Defendant or a co-conspirator possessed that document

                 knowingly and with the intent that such document would be used to

                 defraud the United States.

          With respect to the first element, I instruct you that “false identification

    document” means a document of a type intended or commonly accepted for the

    purposes of identification of individuals that was not issued by or under the

    authority of a governmental entity or was issued under the authority of a

    governmental entity but was subsequently altered for the purposes of deceit, and

    appears to be issued by or under the authority of the United States Government or a

    state or local government.

          With respect to the second element, I have already instructed you on the

    meaning of the word “possess.” You should apply those instructions here.

          Finally, with respect to the third element, I have instructed you on the

    definition of the word “knowingly” and you should apply those instructions here.

    The phrase “intent that such document would be used to defraud the United States”


                                              59
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 60 of 133 PageID #: 7076




    means the intent to mislead or deceive an officer or employee of the United States

    government in carrying out that officer or employee’s official duties. However, it

    is not necessary that the Government prove that any government officer or

    employee was in fact misled or deceived.

                       b.     Racketeering Act Two: Sexual Exploitation of a Child –

                              Camila

          Racketeering Act Two alleges that the Defendant sexually exploited a child,

    specifically, Camila, on or about November 2, 2005. The indictment reads as

    follows:

                 On or about November 2, 2005, within the Northern
                 District of New York, the defendant KEITH RANIERE
                 did knowingly and intentionally employ, use, persuade,
                 induce, entice and coerce a minor, to wit: Camila, to
                 engage in sexually explicit conduct for the purpose of
                 producing one or more visual depictions of such conduct,
                 which visual depictions were produced and transmitted
                 using materials that had been mailed, shipped and
                 transported in and affecting interstate and foreign
                 commerce by any means, in violation of Title 18, United
                 States Code, Sections 2251(a) and 2251(e).
          Racketeering Act Two charges the defendant with violating Title 18, United

    States Code, Section 2251(a). That section provides, in relevant part, that:

                 Any person who employs, uses, persuades, induces,
                 entices, or coerces any minor to engage in, or who has
                 a minor assist any other person to engage in, or who
                 transports any minor in or affecting interstate or
                 foreign commerce . . . with the intent that such minor


                                             60
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 61 of 133 PageID #: 7077




                 engage in, any sexually explicit conduct for the
                 purpose of producing any visual depiction of such
                 conduct or for the purpose of transmitting a live
                 visual depiction of such conduct, shall be
                 punished . . . if that visual depiction was produced or
                 transmitted using materials that have been mailed,
                 shipped, or transported in or affecting interstate or
                 foreign commerce by any means, including by
                 computer[.]

          To prove the Defendant committed this racketeering act, the Government

    must prove the following three elements beyond a reasonable doubt:

             • First, that Camila was under the age of 18 at the time of the acts

                 alleged in the indictment;

             • Second, that the Defendant used, employed, persuaded, induced, or

                 enticed Camila to take part in sexually explicit conduct for the

                 purpose of producing or transmitting a visual depiction of that

                 conduct; and

             • Third, that the visual depiction was to be mailed or transported or

                 transmitted in or affecting interstate or foreign commerce or using a

                 facility of interstate and foreign commerce or produced using

                 materials that had been mailed, shipped, or transported in and

                 affecting interstate and foreign commerce.

          As to the first element, the Government must prove beyond a reasonable

    doubt that Camila was less than 18 years old at the time of the acts alleged in the


                                              61
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 62 of 133 PageID #: 7078




    indictment. The Government does not need to prove that the Defendant knew that

    Camila was less than 18 years old.

          As to the second element, the words “used,” “employed,” “persuaded,”

    “induced,” and “enticed” are words of common usage, and I instruct you to

    interpret these words by using your own common sense. The words “persuade,”

    “induce” and “entice” are, in effect, synonyms that convey the idea of leading or

    moving another person by persuasion as to some action, state of mind, etc., or to

    bring about, produce or cause.

          A “visual depiction” includes any photograph, film, video or picture,

    including undeveloped film and videotape, data stored on computer disc or by

    electronic means which is capable of conversion into a visual image or data that is

    capable of conversion into a visual image that has been transmitted by any means.

    A visual depiction includes a digitally recorded photograph or video.

          “Sexually explicit conduct” means, among other things, actual or simulated

    sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal,

    whether between persons of the same or opposite sex; masturbation; or lascivious

    exhibition of the genitals or pubic area of any person.

          The term “lascivious exhibition” means a depiction that displays the genitals

    or pubic area of a child in order to excite lustfulness or sexual stimulation in the

    viewer. Not every exposure of the genitals or pubic area constitutes lascivious


                                              62
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 63 of 133 PageID #: 7079




    exhibition. In deciding whether a particular visual depiction constitutes a

    lascivious exhibition, you should consider the following questions:

             • whether the focal point of the visual depiction is of the child’s genitals

                 or pubic area or whether there is some other focal area;

             • whether the setting of the visual depictions makes it appear to be

                 sexually suggestive, for example, in a place or pose generally

                 associated with sexual activity;

             • whether the child is displayed in an unnatural pose or in inappropriate

                 attire, considering the age of the child;

             • whether the child is fully or partially clothed or nude, although nudity

                 is not in and of itself lascivious;

             • whether the visual depiction suggests sexual coyness or a willingness

                 to engage in sexual activity;

             • and whether the visual depiction was intended or designed to elicit a

                 sexual response from the viewer.

          It is not required that a particular visual depiction involve all of the factors

    that I have just listed for you. The importance you give to any one factor is up to

    you to decide.

          While the Government must prove that the Defendant acted with the purpose

    of producing a sexually explicit visual depiction, the Government does not need to

                                               63
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 64 of 133 PageID #: 7080




    prove that a visual depiction of sexually explicit conduct was actually produced.

    In deciding whether the Government has proved that the Defendant acted for the

    purpose of producing or transmitting a visual depiction of sexually explicit

    conduct, you may consider all of the evidence concerning the Defendant’s conduct.

          Whether or not a minor consented to engage in sexually-explicit conduct is

    irrelevant, as the consent or voluntary participation of a minor is not a defense to

    the charge.

          As to the third element of the underlying crime, I will now further define

    what it means for a depiction to be transported or transmitted in or affecting

    interstate or foreign commerce or using a facility of interstate or foreign commerce

    or produced using materials that had been mailed, shipped and transported in and

    affecting interstate or foreign commerce. If a visual depiction of sexually explicit

    conduct, as I have defined that term, is recorded or stored on a device that was

    made either outside the state of New York or in a foreign country, then that is

    sufficient to satisfy the interstate or foreign commerce element. It is not necessary

    for the Government to prove that the Defendant knew that the device had been

    made outside of the state of New York or in a foreign country.

                        c.    Racketeering Act Three: Sexual Exploitation of a

                              Child – Camila

          Racketeering Act Three alleges that the Defendant sexually exploited a


                                              64
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 65 of 133 PageID #: 7081




    child, specifically, Camila, on or about November 24, 2005. The indictment reads

    as follows:

                  On or about November 24, 2005, within the Northern
                  District of New York, the defendant KEITH RANIERE
                  did knowingly and intentionally employ, use, persuade,
                  induce, entice and coerce a minor, to wit: Camila, to
                  engage in sexually explicit conduct for the purpose of
                  producing one or more visual depictions of such conduct,
                  which visual depictions were produced and transmitted
                  using materials that had been mailed, shipped and
                  transported in and affecting interstate and foreign
                  commerce by any means, in violation of Title 18, United
                  States Code, Sections 2251(a) and 2251(e).

          I just instructed you regarding the crime of sexual exploitation of a child

    under Racketeering Act Two. You should apply those instructions here.

                        d.    Racketeering Act Four: Possession of Child

                              Pornography

          Racketeering Act Four alleges that the Defendant possessed child

    pornography in or about and between November 2005 and March 2018. The

    indictment reads as follows:

                  In or about and between November 2005 and March
                  2018, both dates being approximate and inclusive, within
                  the Northern District of New York, the defendant KEITH
                  RANIERE did knowingly and intentionally possess
                  matter containing one or more visual depictions, to wit:
                  images contained in digital files stored on a Western
                  Digital hard drive, which were produced using materials
                  which had been mailed, and shipped and transported
                  using a means and facility of interstate and foreign


                                             65
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 66 of 133 PageID #: 7082




                 commerce and in and affecting interstate commerce, the
                 production of such visual depictions having involved the
                 use of a minor engaging in sexually explicit conduct, and
                 such visual depictions were of such conduct, in violation
                 of Title 18, United States Code, Section 2252(a)(4)(B).

          Racketeering Act Four alleges a violation of Title 18, United States Code,

    Section 2252(a)(4)(B). That section provides, in relevant part, that:

                 Any person who . . . knowingly possesses, or
                 knowingly accesses with intent to view, one or more
                 books, magazines, periodicals, films, video tapes, or
                 other matter which contain any visual depiction that
                 has been mailed, or has been shipped or transported
                 using any means or facility of interstate or foreign
                 commerce or in or affecting interstate or foreign
                 commerce, or which was produced using materials
                 which have been mailed or so shipped or transported,
                 by any means including by computer, if (i) the
                 producing of such visual depiction involves the use of
                 a minor engaging in sexually explicit conduct; and (ii)
                 such visual depiction is of such conduct . . . shall be
                 punished.

          In order to prove the Defendant guilty of possessing child pornography, the

    Government must establish beyond a reasonable doubt:

             • First, that the Defendant knowingly possessed a visual depiction;

             • Second, that the visual depiction was transported in or affecting

                 interstate or foreign commerce or the visual depiction was produced

                 using materials that had been transported in interstate or foreign

                 commerce;



                                             66
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 67 of 133 PageID #: 7083




              • Third, that the production of the visual depiction involved the use of a

                 minor engaging in sexually explicit conduct, and portrays that minor

                 engaged in that conduct; and

              • Fourth, that the Defendant knew that the production of the visual

                 depiction involved the use of a minor engaging in sexually explicit

                 conduct, and portrayed a minor engaged in that conduct.

          The first element that the Government must prove beyond a reasonable

    doubt is that the Defendant knowingly and intentionally possessed a visual

    depiction. You have already been instructed on the meaning of the term “visual

    depiction.” I have already explained the meaning of “knowingly” and

    “intentionally,” and those instructions apply here. To “possess” something means

    to have it within a person’s control. This does not necessarily mean that the person

    must hold it physically, that is, have actual physical possession of it. As long as

    the visual depiction is within a person’s control, he possesses it. If you find that

    the Defendant either had actual possession of the depiction, or that he had the

    power and intention to exercise control over it, even though it was not in his

    physical possession, you may find that the Government has proved possession.

    The Government must prove that the Defendant received the depiction knowingly,

    as I have already defined that term.

          As to the second element, the Government must prove beyond a reasonable


                                              67
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 68 of 133 PageID #: 7084




    doubt that the visual depiction was to be mailed or transported or transmitted in or

    affecting interstate or foreign commerce or using a facility of interstate and foreign

    commerce or produced using materials that had been mailed, shipped, or

    transported in or affecting interstate or foreign commerce. Here, the Government

    alleges that the images in question were produced using materials that had been

    mailed, shipped, or transported in or affecting interstate or foreign commerce. I

    instruct you that, as a matter of law, if a visual depiction of sexually explicit

    conduct, as I have defined that term, is recorded or stored on a device that was

    made either outside the state of New York or in a foreign country, then that is

    sufficient to satisfy this element.

          The third element that the Government must prove beyond a reasonable

    doubt is that the production of the visual depiction involved the use of a minor

    engaging in sexually explicit conduct, as I have already explained that term to you,

    and portrays that minor engaged in that conduct. The visual depiction must be of a

    real person under the age of eighteen engaging in sexually explicit conduct.

    Although the Government does not have to prove the identity of the minor or the

    exact age of the minor, the Government alleges that the depictions at issue here are

    of Camila. You may consider all of the evidence in determining whether the

    depiction portrayed an actual person under the age of eighteen engaging in

    sexually explicit conduct.


                                               68
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 69 of 133 PageID #: 7085




           The fourth element that the Government must prove beyond a reasonable

    doubt is that the Defendant knew both that the production of the visual depiction

    involved the use of a minor engaging in sexually explicit conduct, and that it

    portrayed a minor engaged in that conduct. As I stated before, an act is done

    knowingly when it is done voluntarily and intentionally and not because of

    accident, mistake or some other innocent reason. In this case, the term

    “knowingly” refers to an awareness of the sexually explicit nature of the material

    and to the knowledge that the visual depiction was in fact of an actual minor

    engaged in that sexually explicit conduct.

           The Government must show that the Defendant had knowledge of the

    general nature of the contents of the material. The Defendant need not have

    specific knowledge as to the identity or actual age of the minor depicted, but the

    Defendant must have knowledge or an awareness that the material contained a

    visual depiction of a minor engaging in sexually explicit conduct. Such knowledge

    may be shown by direct or circumstantial evidence, or both. Eyewitness testimony

    of the Defendant’s viewing of the material is not necessary to prove his awareness

    of its contents; the circumstances may warrant an inference that he was aware of

    what the material depicts. Furthermore, the Defendant’s belief as to the legality or

    illegality of the material is irrelevant.




                                                69
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 70 of 133 PageID #: 7086




                        e.    Racketeering Act Five: Conspiracy to Commit Identity

                              Theft

          Racketeering Act Five alleges that the Defendant committed three separate

    crimes: conspiracy to commit identity theft, the identity theft of James Loperfido,

    and the identity theft of Edgar Bronfman. Thus, Racketeering Act Five has three

    parts to it, and you will render separate verdicts on each part. If you find that the

    Defendant committed any of these three crimes, you must find that the

    Government has proved Racketeering Act Five.

                              i.      Racketeering Act 5A: Conspiracy to Commit

                                      Identity Theft

          The first part, which is referred to on the verdict sheet as Racketeering Act

    5A, alleges that the Defendant conspired to commit identity theft between

    November 2005 and November 2008. The indictment reads as follows:

                 In or about and between August 2005 and November
                 2008, both dates being approximate and inclusive, within
                 the Northern District of New York and elsewhere, the
                 defendant KEITH RANIERE, together with others, did
                 knowingly and intentionally conspire to transfer, possess
                 and use, without lawful authority and in and affecting
                 interstate and foreign commerce, one or more means of
                 identification of one or more other persons, with the
                 intent to commit, and to aid and abet, and in connection
                 with, unlawful activity that constituted one or more
                 violations of federal law, to wit: (1) intercepting wire and
                 electronic communications, in violation of Title 18,
                 United States Code, Section 2511; and (2) unlawfully


                                              70
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 71 of 133 PageID #: 7087




                 accessing wire and electronic communications, in
                 violation of Title 18, United States Code, Section 2701,
                 contrary to Title 18, United States Code, Section
                 1028(a)(7), all in violation of Title 18, United States
                 Code, Section 1028(f).

          I have already instructed you on the general definition of conspiracy, which,

    as I said, is an agreement among two or more people to commit a crime. I remind

    you that the crime of conspiracy to violate a federal law is a separate offense from

    the underlying crime. It is separate and distinct from an actual violation of identity

    theft, which is the object of the conspiracy and what we call the “substantive

    crime.” In order to find the Defendant guilty of conspiracy to commit identity

    theft, you must find that two or more persons agreed to commit the crime of

    identity theft, and that the Defendant knowingly and intentionally became a

    member of the conspiracy.

          I also previously instructed you regarding the law on the crime of identity

    theft under Racketeering Act 1A. However, because Racketeering Act 5A alleges

    that the Defendant or a co-conspirator acted with the intent to commit, or to aid

    and abet, or in connection with, a different federal crime, the fourth element is

    different. I will therefore instruct you on the law that you should consider for

    Racketeering Act 5A.

          The elements of the crime of identity theft are as follows:

             • First, that the Defendant or a co-conspirator knowingly transferred or


                                             71
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 72 of 133 PageID #: 7088




                 possessed or used a means of identification of another person;

              • Second, the Defendant or a co-conspirator knew that the means of

                 identification belonged to another person;

              • Third, that the Defendant or a co-conspirator acted without lawful

                 authority;

              • Fourth, that the Defendant or a co-conspirator acted with the intent to

                 commit, or to aid and abet, or in connection with, an unlawful activity

                 that violates federal law;

              • Fifth, that the transfer or possession or use of the means of

                 identification occurred in or affected interstate or foreign commerce,

                 or the means of identification was transported in the mail in the course

                 of the transfer or possession or use.

          As to the first element, the Government must prove beyond a reasonable

    doubt that the item described in the indictment is a means of identification of

    another person. I have already defined the terms “means of identification,” “use,”

    “transfer” and “possess” and will not repeat them here. I instruct you that

    usernames and passwords may constitute a “means of identification” of another

    person.

          As to the third element, the Government must prove that the Defendant or a

    co-conspirator was not authorized to use the means of identification. The


                                              72
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 73 of 133 PageID #: 7089




    Government must also prove that the Defendant or a co-conspirator used or

    transferred or possessed the means of identification knowingly, that is, he or she

    did so voluntarily and intentionally and not because of accident, mistake or some

    other innocent reason.

          As to the fourth element, the Government must prove beyond a reasonable

    doubt that the Defendant or a co-conspirator used or transferred or possessed the

    means of identification with the intent to commit, or to aid and abet, or in

    connection with either one of two federal crimes: (1) the crime of intercepting wire

    and electronic communications, in violation of Title 18, United States Code,

    Section 2511; or (2) the crime of unlawfully accessing wire and electronic

    communications, in violation of Title 18, United States Code, Section 2701. In

    relevant part, the crime of intercepting wire and electronic communications in

    violation of Title 18, United States Code, Section 2511 prohibits accessing,

    without authorization, a system through which electronic communication service is

    provided and obtaining wire or electronic communications. In relevant part, the

    crime of unlawfully accessing wire and electronic communications, in violation of

    Title 18, United States Code, Section 2701 prohibits intercepting electronic

    communications. I instruct you that an email is a wire or electronic

    communication.

          To establish this fourth element of identity theft, the Government does not


                                             73
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 74 of 133 PageID #: 7090




    need to prove that the Defendant or a co-conspirator actually committed either of

    these two crimes. This element is satisfied if you find that the Government proved

    beyond a reasonable doubt that the Defendant used or transferred or possessed the

    means of identification, or conspired to do so, with the intent to commit, aid and

    abet, or in connection with either of these offenses.

          Finally, as to the fifth element, I instruct you that interstate or foreign

    commerce simply means the movement of goods, services, money and individuals

    between any two or more states or a state and a foreign country. To satisfy this

    element, the Government must prove that the Defendant’s conduct affected

    interstate or foreign commerce in any way, no matter how minimal.

          If you find that the Government proved, beyond a reasonable doubt, that the

    Defendant knowingly and intentionally agreed with others to commit the crime of

    identity theft, then you should find the Defendant guilty of Racketeering Act 5A.

    As I already instructed you, a conspiracy is a crime even if it does not achieve its

    purpose. The Government does not have to prove that the Defendant or his co-

    conspirators actually committed the crime of identity theft. What the Government

    must prove is that the Defendant voluntarily entered into a conspiracy, the purpose

    of which was to commit identity theft.




                                              74
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 75 of 133 PageID #: 7091




                              ii.    Racketeering Act 5B: Identity Theft – James

                                     Loperfido

          The second part of Racketeering Act Five, which is referred to on the verdict

    sheet as Racketeering Act 5B, alleges that the Defendant committed, or aided and

    abetted the commission of, the identity theft of James Loperfido. The indictment

    reads as follows:

                 In or about and between January 2006 and November
                 2008, both dates being approximate and inclusive, within
                 the Northern District of New York and elsewhere, the
                 defendant KEITH RANIERE, together with others, did
                 knowingly and intentionally transfer, possess and use,
                 without lawful authority and in and affecting interstate
                 commerce, one or more means of identification of
                 another person, to wit: James Loperfido, with the intent
                 to commit, and to aid and abet, and in connection with,
                 unlawful activity that constituted one or more violations
                 of federal law, to wit: (1) intercepting wire and electronic
                 communications, in violation of Title 18, United States
                 Code, Section 2511; and (2) unlawfully accessing wire
                 and electronic communications, in violation of Title 18,
                 United States Code, Section 2701, all in violation of Title
                 18, United States Code, Sections 1028(a)(7) and 2.

          To prove this crime, the Government must prove the following elements

    beyond a reasonable doubt:

             • First, that the Defendant knowingly transferred or possessed or used a

                 means of identification of James Loperfido;

             • Second, the Defendant knew that the means of identification belonged



                                             75
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 76 of 133 PageID #: 7092




                 to James Loperfido;

             • Third, that the Defendant acted without lawful authority;

             • Fourth, that the Defendant acted with the intent to commit, or to aid

                 and abet, or in connection with, the crime of intercepting wire and

                 electronic communications, in violation of Title 18, United States

                 Code, Section 2511, or the crime of unlawfully accessing wire and

                 electronic communications, in violation of Title 18, United States

                 Code, Section 2701; and

             • Fifth, that the transfer or possession or use of the means of

                 identification occurred in or affected interstate or foreign commerce,

                 or the means of identification was transported in the mail in the course

                 of the transfer or possession or use.

          I have already instructed you regarding the elements of the crime of identity

    theft under Racketeering Act 5A. You should refer to those instructions when

    considering this count.

          You may also find the Defendant guilty of Racketeering Act 5B if the

    Government has proved beyond a reasonable doubt that he aided and abetted the

    identity theft of James Loperfido. In determining whether the Defendant is guilty

    as an aider and abettor, you must follow the general instructions on aiding and

    abetting under federal law that I have already given you.


                                             76
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 77 of 133 PageID #: 7093




                              iii.   Racketeering Act 5C: Identity Theft – Edgar

                                     Bronfman

          The third part of Racketeering Act Five, which is referred to on the verdict

    sheet as Racketeering Act 5C, alleges that the Defendant committed, or aided and

    abetted the commission of, the identity theft of Edgar Bronfman. The indictment

    reads as follows:

                 In or about and between January 2006 and November
                 2008, both dates being approximate and inclusive, within
                 the Northern District of New York and elsewhere, the
                 defendant KEITH RANIERE, together with others, did
                 knowingly and intentionally transfer, possess and use,
                 without lawful authority and in and affecting interstate
                 commerce, one or more means of identification of
                 another person, to wit: John Doe 2, with the intent to
                 commit, and to aid and abet, and in connection with,
                 unlawful activity that constituted one or more violations
                 of federal law, to wit: (1) intercepting wire and electronic
                 communications, in violation of Title 18, United States
                 Code, Section 2511; and (2) unlawfully accessing wire
                 and electronic communications, in violation of Title 18,
                 United States Code, Section 2701, all in violation of Title
                 18, United States Code, Sections 1028(a)(7) and 2.

          I have just instructed you regarding the elements of this crime. You should

    apply those instructions here.

          You may also find the Defendant guilty of Racketeering Act 5C if the

    Government has proved beyond a reasonable doubt that he aided and abetted the

    identity theft of Edgar Bronfman. In determining whether the Defendant is guilty



                                             77
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 78 of 133 PageID #: 7094




    as an aider and abettor, you must follow the general instructions on aiding and

    abetting under federal law that I have already given you.

                        f.    Racketeering Act Six: Conspiracy to Alter Records for

                              Use in an Official Proceeding

          Racketeering Act Six alleges that the Defendant conspired to alter records

    for use in an official proceeding in or about and between February 2008 and March

    2018. The indictment reads as follows:

                 In or about and between February 2008 and March 2018,
                 both dates being approximate and inclusive, within the
                 District of New Jersey and elsewhere, the defendant
                 KEITH RANIERE, together with others, did knowingly
                 and intentionally conspire to corruptly alter, destroy,
                 mutilate and conceal one or more records, documents and
                 other objects, to wit: video recordings, with the intent to
                 impair such objects’ integrity and availability for use in
                 an official proceeding, to wit: NXIVM Corp., et al. v.
                 Ross Institute, et al., 06 CV 1051 (D.N.J.), contrary to
                 Title 18, United States Code, Section 1512(c)(1), all in
                 violation of Title 18, United States Code, Section
                 1512(k).
          I have already instructed you on the general definition of conspiracy, which,

    as I said, is an agreement among two or more people to commit a crime. Here, the

    alleged crime is altering records for use in an official proceeding. Therefore, in

    order to prove this racketeering act, the Government must prove that two or more

    persons agreed to alter records for use in an official proceeding, and that the

    Defendant knowingly and intentionally became a member of the conspiracy. The


                                              78
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 79 of 133 PageID #: 7095




    relevant statute is Section 1512(c)(1) of Title 18, United States Code, which

    provides that:

                 Whoever corruptly alters, destroys, mutilates, or
                 conceals a record, document, or other object, or
                 attempts to do so, with the intent to impair the
                 object’s integrity or availability for use in an official
                 proceeding . . . . shall be [guilty of a crime.]

          The elements of the crime of altering records for use in an official

    proceeding are as follows:

              • First, that the Defendant or a co-conspirator knowingly altered (or

                 destroyed or mutilated or concealed) any record, document or tangible

                 object, as alleged in the indictment;

              • Second, that the Defendant or a co-conspirator acted with the intent of

                 impairing the object’s integrity or availability for use in an official

                 proceeding; and

              • Third, that the Defendant or a co-conspirator acted corruptly.

          I will now explain each element in greater detail.

          The first element the Government must prove beyond a reasonable doubt is

    that the Defendant or a co-conspirator altered (or destroyed or mutilated or

    concealed) any record, document or tangible object, as alleged in the indictment.

          The second element the Government must prove beyond a reasonable doubt

    is that the Defendant acted with the intent to impair the object’s integrity or


                                              79
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 80 of 133 PageID #: 7096




    availability in an official proceeding. An official proceeding means a proceeding

    before a court, judge or federal agency. You are instructed that a civil court case in

    the United States District Court for the District of New Jersey is an official

    proceeding.

          The third element the Government must prove beyond a reasonable doubt is

    that the Defendant acted corruptly. To act “corruptly” means to act with an

    improper purpose and to engage in conduct knowingly and dishonestly and with

    the intent to obstruct, impede or influence the due administration of justice. A

    defendant does not need to know with certainty that his conduct would affect

    judicial proceedings. Indeed, the Government does not need to prove that the

    Defendant’s conduct actually obstructed justice or that the altered records

    contained particularly material evidence pertaining to the official proceedings.

    Instead, the Defendant’s conduct must only have the natural and probable effect of

    interfering with the due administration of justice.

          The “due administration of justice” refers to the fair, impartial, uncorrupted

    and unimpeded investigation, prosecution, or disposition of any matter, in the

    courts of the United States. It includes every step in a matter or proceeding in the

    federal courts to assure the just consideration and determination of the rights of

    parties, whether government or individual.

          A defendant’s knowledge is a matter of inference from the facts proved.


                                              80
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 81 of 133 PageID #: 7097




    Since we have no way of looking into a person’s mind directly, the fact of

    knowledge or intent may be established by circumstantial evidence, just as any

    other fact in this case.

           If you find that the Government proved, beyond a reasonable doubt, that the

    Defendant knowingly and intentionally agreed with others to commit the crime of

    obstruction of justice, then you should find the Defendant guilty of Racketeering

    Act Six. As I already instructed you, a conspiracy is a crime even if it does not

    achieve its purpose. The Government does not have to prove that the Defendant or

    his co-conspirators actually committed the crime of obstruction of justice. What

    the Government must prove is that the Defendant voluntarily entered into a

    conspiracy whose purpose was to commit obstruction of justice.

                         g.    Racketeering Act Seven: Conspiracy to Commit

                               Identity Theft - Marianna

           Racketeering Act Seven charges the Defendant with conspiring to commit

    identity theft as to Marianna in or about November 2008. The indictment reads as

    follows:

                  In or about November 2008, within the Northern District
                  of New York and elsewhere, the defendant KEITH
                  RANIERE, together with others, did knowingly and
                  intentionally conspire to transfer, possess and use,
                  without lawful authority and in and affecting interstate
                  commerce, one or more means of identification of
                  another person, to wit: Marianna, with the intent to


                                             81
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 82 of 133 PageID #: 7098




                 commit, and to aid and abet, and in connection with,
                 unlawful activity that constituted one or more violations
                 of federal law, to wit: (1) intercepting wire and electronic
                 communications, in violation of Title 18, United States
                 Code, Section 2511; and (2) unlawfully accessing wire
                 and electronic communications, in violation of Title 18,
                 United States Code, Section 2701, contrary to Title 18,
                 United States Code, Section 1028(a)(7), all in violation
                 of Title 18, United States Code, Section 1028(f).

          I previously instructed you on the elements of the crime of conspiracy to

    commit identity theft under Racketeering Act 5A. You should apply those

    instructions here.

                         h.   Racketeering Act Eight: Trafficking of Daniela for

                              Forced Labor and Document Servitude

          Racketeering Act Eight alleges that the Defendant committed two separate

    crimes: the trafficking of Daniela for labor and services, in violation of Title 18,

    United States Code, Section 1590, and the document servitude of Daniela, in

    violation of Title 18, United States Code, Section 1592. Thus, Racketeering Act

    Eight has two parts to it, and you will render separate verdicts on each part. If you

    find that the Defendant committed either of these two crimes, you must find that

    the Government has proved Racketeering Act Eight.

                              i.     Racketeering Act 8A: Trafficking of Daniela for

                                     Labor and Services

          The first part, which is referred to on the verdict sheet as Racketeering Act


                                              82
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 83 of 133 PageID #: 7099




    8A, alleges that the Defendant trafficked Daniela for labor and services. The

    indictment reads as follows:

                 In or about and between March 2010 and April 2012,
                 both dates being approximate and inclusive, within the
                 Northern District of New York and elsewhere, the
                 defendant KEITH RANIERE, together with others, did
                 knowingly and intentionally recruit, harbor, transport,
                 provide and obtain a person, to wit: Daniela, for labor
                 and services in violation of Title 18, United States Code,
                 Chapter 77, to wit: forced labor, in violation of Title 18,
                 United States Code, Section 1589, in violation of Title
                 18, United States Code, Sections 1590 and 2.
          The statute relevant to this racketeering act is Section 1590. It provides in

    relevant part as follows:

                 Whoever knowingly recruits, harbors, transports,
                 provides, or obtains by any means, any person for
                 labor or services in violation of this chapter [commits
                 a crime].
          In order to prove this racketeering act, the Government must prove beyond a

    reasonable doubt each of the following three elements:

              • First, the Defendant recruited, harbored, transported, provided, or

                 obtained Daniela;

              • Second, the Defendant did so for the purpose of providing or

                 obtaining the labor or services of Daniela in violation of the forced

                 labor statute, Section 1589. That is, that the Defendant “trafficked”

                 Daniela as I have just described, with the purpose of providing or


                                             83
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 84 of 133 PageID #: 7100




                 obtaining her labor or services by means of serious harm, or threats of

                 serious harm, to Daniela or another person, or by means of any

                 scheme, plan, or pattern intended to cause Daniela to believe that, if

                 Daniela did not perform such labor or services, Daniela or another

                 person would suffer serious harm or physical restraint. Labor or

                 services that are provided or obtained by these unlawful means are

                 called “forced labor”; and

              • Third, the Defendant acted knowingly.

          With respect to the first element, the word “harbor” means simply to provide

    shelter to that person. To “obtain” someone means to acquire, control, or possess

    that person, even if only for a short period.

          With respect to the second element, the Government must prove beyond a

    reasonable doubt that the Defendant recruited, harbored, transported, provided, or

    obtained Daniela—that is, the Defendant “trafficked” Daniela—for the purpose of

    providing or obtaining Daniela’s forced labor—that is, labor or services provided

    or obtained by one of the prohibited means I described a moment ago. The crime

    prohibited by Section 1590 is “trafficking” a person for this unlawful purpose. To

    establish this element, the Government does not need to prove that the Defendant

    actually obtained or attempted to obtain Daniela’s forced labor, only that the

    Defendant “trafficked” Daniela for the purpose of providing or obtaining it.


                                              84
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 85 of 133 PageID #: 7101




          I will define for you some of the terms you will consider in determining

    whether the Defendant had this unlawful purpose. First, “labor” means the

    expenditure of physical or mental effort, and “services” means conduct or

    performance that assists or benefits someone.

          A “threat” is a serious statement expressing an intention to inflict harm, at

    once or in the future, which is different from idle or careless talk, exaggeration, or

    something said in a joking manner. For a statement to be a threat, it must have

    been made under such circumstances that a reasonable person who heard or read

    the statement would understand it as a serious expression of an intent to cause

    harm. In addition, the statement must have been made with the intent that it be a

    threat, or with the knowledge that the statement would be viewed as a threat.

          The term “serious harm” includes both physical and non-physical types of

    harm. It can include psychological, financial, or reputational harm. Therefore, a

    threat of serious harm need not involve any threat of physical violence. I instruct

    you that threats of deportation or being forced to leave the United States may

    constitute such “serious harm.” However, the threats must be serious enough that,

    considering all the surrounding circumstances, a reasonable person of the same

    background and in the same circumstances as the alleged victim would perform or

    continue performing labor that the victim would otherwise not have willingly

    performed in order to avoid that harm. In considering whether a threat of harm


                                              85
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 86 of 133 PageID #: 7102




    would be sufficient to compel or coerce an alleged victim’s services, you may

    consider the totality of the Defendant’s conduct as well as the victim’s age and

    background or circumstances that were known to the Defendant and that would

    make the alleged victim especially vulnerable to pressure. You may consider

    surrounding circumstances such as verbal abuse and insults, isolation, poor

    working and living conditions, denial of adequate rest, food and medical care, pay

    withholding or any combination of these conditions and any other techniques you

    find that the Defendant used to intimidate Daniela and compel her to work.

          You should give the words “scheme, plan and pattern” their ordinary

    meanings. A “scheme” is a plan or program of action, especially a crafty or secret

    one. A “plan” is a method for achieving an end or a detailed formulation of a

    program of action. A “pattern” is a mode of behavior or series of acts that are

    recognizably consistent.

          If you find that the Defendant trafficked Daniela for the unlawful purpose I

    have described, the fact that Daniela may have had an opportunity to escape is

    irrelevant if the Defendant placed her in such fear or circumstances that the victim

    reasonably believed that she could not leave. A victim who has been placed in

    such fear or circumstances is under no affirmative duty to try to escape.

          When considering whether the Defendant had the unlawful purposes I

    described to you, you may also consider any condition that made Daniela


                                             86
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 87 of 133 PageID #: 7103




    vulnerable to pressure, so long as you believe the Defendant also knew about it.

    You may consider, for example, the background, physical and mental condition,

    experience, education, socioeconomic status and any inequalities between Daniela

    and the Defendant, but only if these conditions were known to the Defendant at the

    time. Simply put, you may ask whether Daniela was vulnerable in some way

    known to the Defendant such that the Defendant’s actions, or planned actions, even

    if not sufficient to compel another person to work, were enough to compel Daniela

    to work.

          I previously instructed you as to the definition of “knowingly” and you

    should apply that definition to the third element here.

          Racketeering Act 8A is also charged under an aiding and abetting theory—

    that is, that the Defendant aided and abetted another in trafficking Daniela for the

    unlawful purpose I have described. You may find Racketeering Act 8A proven as

    to the Defendant if you find that he aided and abetted the trafficking of Daniela. I

    have already instructed you on aiding and abetting under federal law. When

    deliberating on Racketeering Act 8A, apply those instructions.

                              ii.    Racketeering Act 8B: Document Servitude –

                                     Daniela

          The second part of Racketeering Act Eight, which is referred to on the

    verdict sheet as Racketeering Act 8B, alleges that the Defendant committed the


                                               87
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 88 of 133 PageID #: 7104




    crime of document servitude. The indictment reads as follows:

                 In or about and between March 2010 and April 2012,
                 both dates being approximate and inclusive, within the
                 Northern District of New York and elsewhere, the
                 defendant KEITH RANIERE, together with others, did
                 knowingly and intentionally conceal, remove, confiscate
                 and possess one or more immigration documents and
                 actual government identification documents of a person,
                 to wit: Daniela, in the course of, and with intent to
                 commit, one or more violations of Title 18, United States
                 Code, Sections 1589 and 1590, all in violation of Title
                 18, United States Code, Sections 1592 and 2.

          The relevant statute is Section 1592 of Title 18, United States Code, which

    provides in relevant part that:

                 Whoever knowingly destroys, conceals, removes,
                 confiscates, or possesses any actual or purported
                 passport or other immigration document, or any
                 other actual or purported government identification
                 document, of another person —
                        (1)    in the course of a violation of section . . .
                               1589 [the forced labor statute or] 1590
                               [the trafficking statute]; [or]
                        (2)    with intent to violate section . . . 1589 [the
                               forced labor statute or] 1590 [the
                               trafficking statute has committed a
                               crime].

          In order to prove this racketeering act, the Government must prove beyond a

    reasonable doubt each of the following three elements:

              • First, that the Defendant concealed, removed, confiscated or

                 possessed an actual or purported passport, visa, or other identification


                                              88
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 89 of 133 PageID #: 7105




                 document of Daniela;

             • Second, that the Defendant did so (l) in the course of violating the

                 forced labor statute or trafficking statute; or (2) with intent to violate

                 the forced labor statute or trafficking statute; and

             • Third, that the Defendant acted knowingly.

          With respect to the first element, the word “conceal” means the act of

    refraining from disclosure or preventing the discovery of the document, or hiding

    the document. To “remove” means to take away or transfer from one place to

    another. To “confiscate” means to appropriate or seize the document. To

    “possess” means to hold and have actual control of the document. The term

    “identification document” includes, in relevant part, a document made or issued by

    or under the authority of the United States government, a foreign government,

    political subdivision of a foreign government, an international governmental or an

    international quasi-governmental organization which, when completed with

    information concerning a particular individual, is of a type intended or commonly

    accepted for the purpose of identification of individuals.

          With respect to the second element, the Government must prove that the

    Defendant engaged in the concealment, removal, confiscation, or possession of the

    document either (1) in the course of violating the forced labor statute, Section

    1589, or the trafficking statute, Section 1590; or (2) with the intent to commit


                                              89
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 90 of 133 PageID #: 7106




    forced labor or trafficking. When considering whether the Defendant concealed,

    removed, confiscated, or possessed the documents in the course of a forced labor

    or trafficking offense, you should consider the instructions that I previously gave

    you regarding forced labor and trafficking. When considering whether the

    Defendant concealed, removed, confiscated, or possessed the documents with

    intent to violate the forced labor or trafficking statutes, I instruct you that the

    Government need not prove an actual violation of the forced labor or trafficking

    statute to prove this element beyond a reasonable doubt. Even if the Defendant did

    not succeed in committing forced labor or trafficking, this element will be satisfied

    if the Defendant concealed, removed, confiscated, or possessed the documents and

    acted with the intent to violate the forced labor or trafficking statutes.

          With respect to the third element, I have previously instructed you on the

    definition of “knowingly” and you should apply that definition here.

                        i.     Racketeering Act Nine: State Law Extortion

          Racketeering Act Nine charges the Defendant with extortion under New

    York State law in or about and between September 2015 and June 2017. The

    indictment reads as follows:

                 In or about and between September 2015 and June 2017,
                 both dates being approximate and inclusive, within the
                 Eastern District of New York and elsewhere, the
                 defendant KEITH RANIERE, together with others, did
                 knowingly and intentionally steal property by extortion,


                                               90
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 91 of 133 PageID #: 7107




                 in that RANIERE and others obtained property, to wit:
                 personal property and other things of value, by
                 compelling and inducing one or more persons, to wit:
                 lower-ranking DOS members, to deliver such property by
                 instilling in them a fear that, if the property were not so
                 delivered, RANIERE and others would (1) expose a
                 secret and publicize an asserted fact, whether true or
                 false, tending to subject one or more persons to hatred,
                 contempt and ridicule; and (2) perform an act which
                 would not in itself materially benefit RANIERE and
                 others, but which was calculated to harm one or more
                 persons materially with respect to their health, safety,
                 business, calling, career, financial condition, reputation
                 and personal relationships, in violation of New York
                 Penal Law Sections 155.30(6), 155.05(2)(e)(v),
                 155.05(2)(e)(ix) and 20.00.

          Racketeering Act Nine charges the Defendant with committing fourth-

    degree grand larceny under New York State law under Penal Law Section

    155.30(6). Under New York State law, a defendant is guilty of grand larceny in

    the fourth degree if he obtains property illegally, and that property, regardless of its

    nature and value, is obtained by extortion.

          A person obtains property illegally when, with intent to deprive another of

    property or to appropriate the same to himself or to a third person, that person

    wrongfully takes, obtains or withholds such property from an owner of the

    property. A person obtains property by extortion when that person compels or

    induces another person to deliver such property to himself or to a third person by

    means of instilling in the victim a fear that, if the property is not delivered, the



                                               91
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 92 of 133 PageID #: 7108




    Defendant or another person will expose a secret or publicize an asserted fact,

    whether true or false, tending to subject some person to hatred, contempt or

    ridicule; or perform any other act which would not in itself materially benefit the

    Defendant or other person but which is calculated to harm another person

    materially with respect to his health, safety, business, calling, career, financial

    condition, reputation, or personal relationships.

          Racketeering Act Nine is also charged under an aiding and abetting theory—

    that is, that the Defendant aided and abetted the extortion of lower ranking DOS

    members. You may find Racketeering Act Nine proven as to the Defendant if you

    find that he aided and abetted the extortion of lower ranking DOS members. I

    have already instructed you on aiding and abetting under New York State law.

    When deliberating on Racketeering Act Nine, apply those instructions.

                        j.     Racketeering Act Ten: Sex Trafficking and/or Forced

                               Labor of Nicole

          Racketeering Act Ten alleges that the Defendant committed two separate

    crimes: sex trafficking of Nicole and forced labor of Nicole. Thus, Racketeering

    Act Ten has two parts to it, and you will render separate verdicts on each part. If

    you find that the Defendant committed either of these two crimes, you must find

    that the Government has proved Racketeering Act Ten.




                                               92
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 93 of 133 PageID #: 7109




                       k.     Racketeering Act 10A: Sex Trafficking of Nicole

          The first part of Racketeering Act Ten, which is referred to on the verdict

    sheet as Racketeering Act 10A, charges the Defendant with sex trafficking by

    force, fraud, or coercion as to Nicole between February 2016 and June 2017. With

    respect to Racketeering Act 10A, the indictment reads as follows:

                In or about and between February 2016 and June 2017,
                both dates being approximate and inclusive, within the
                Eastern District of New York and elsewhere, the
                defendant KEITH RANIERE, together with others, did
                knowingly and intentionally recruit, entice, harbor,
                transport, provide, obtain, maintain, patronize and solicit
                a person, to wit: Nicole, in and affecting interstate and
                foreign commerce, and did benefit, financially and by
                receiving anything of value, from participation in a
                venture that engaged in such acts, knowing and in
                reckless disregard of the fact that means of force, threats
                of force, fraud and coercion, and a combination of such
                means, would be used to cause Nicole to engage in one
                or more commercial sex acts, in violation of Title 18,
                United States Code, Sections 1591(a)(1), 1591(a)(2) and
                2.

          The relevant statute provides, in pertinent part:

                Whoever knowingly –
                (1) in or affecting interstate or foreign commerce, . . .
                recruits, entices, harbors, transports, provides, or
                obtains by any means a person; or
                (2) benefits, financially or by receiving anything of
                value, from participation in a venture which has
                engaged in an act [just] described . . . , knowing that
                force, fraud, or coercion . . . will be used to cause the



                                             93
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 94 of 133 PageID #: 7110




                person to engage in a commercial sex act, shall be
                punished . . .
          To prove this crime, the Government must prove beyond a reasonable doubt

    the following four elements:

             • First, (a) the Defendant knowingly recruited, enticed, harbored,

                transported, provided, obtained, maintained, patronized or solicited a

                person by any means; or (b) that the Defendant knowingly benefitted,

                financially or by receiving something of value, from participating in a

                venture that recruited, enticed, transported, provided or obtained a

                person;

             • Second, that the Defendant knew or recklessly disregarded that force,

                fraud or coercion would be used with respect to such person;

             • Third, that the Defendant knew that such person would be engaged in

                a commercial sex act; and

             • Fourth, that Defendant’s conduct was in or affecting interstate or

                foreign commerce.

          I will now further define these elements.

          The first element that the Government must prove is that the Defendant

    knowingly recruited, enticed, harbored, transported, provided, obtained,

    maintained, patronized or solicited a person, or that the Defendant knowingly



                                            94
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 95 of 133 PageID #: 7111




    benefitted financially or by receiving something of value from participating in a

    venture that did one of these things.

          So, the statute sets forth two different ways that the Government can prove

    this element. The first is by proving that the Defendant himself engaged in at least

    one of a list of prohibited trafficking activities, and the second is by proving that

    the Defendant took part in a venture that engaged in at least one of those

    trafficking activities, and that the Defendant benefitted financially or by receiving

    a thing of value from that venture.

          The first way to satisfy the first element is by proving that the Defendant

    himself knowingly recruited, enticed, harbored, transported, provided or obtained

    Nicole. In considering whether the Defendant did any of these things, use the

    ordinary, everyday definitions of those terms. To “harbor” a person means to

    provide shelter for that person. To “obtain” someone refers to acquiring,

    controlling or possessing that person for even a short period of time. To

    “maintain” someone means to upkeep someone, or to put care or work into them.

          I will now explain the second, alternative way to satisfy the first element. To

    satisfy this element the second way, the Government need not prove that the

    Defendant himself engaged in the trafficking activities of recruiting, enticing,

    harboring, transporting, providing or obtaining a person. The Government need

    only prove that there was a venture that engaged in one of these activities, that the


                                              95
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 96 of 133 PageID #: 7112




    Defendant participated in some way in that venture, and that the Defendant

    benefitted financially or by receiving a thing of value from that venture. In

    considering whether the Defendant participated in such a venture, I instruct you

    that a venture is defined as “any group of two or more individuals associated in

    fact, whether or not as a legal entity.” So, if two or more people associated with

    one another, you may find that those people formed a venture.

          You may find that the Defendant participated in the venture if the Defendant

    in any way took part in that venture. The Defendant may be, but need not be, one

    of the people who formed that venture. Likewise, the Defendant need not be an

    organizer or a main participant in the venture, and need not have participated

    throughout the length of the venture. It is enough if the Defendant took some part

    in or played some role in the venture for any period of time, while the venture was

    still ongoing. It is sufficient if the Defendant played any role in the venture, even

    if that role was minor, and even if that role was not related to the actual recruiting,

    enticing, harboring, transporting, providing or obtaining of persons for commercial

    sex acts that the venture engaged in.

          Now, as I have stated, the Defendant must also benefit financially or by

    receiving a thing of value from the venture. You may find that this requirement is

    satisfied if the Defendant received any form of profit, benefit, value or advantage,

    no matter how minor, from the venture. Of course, if you find that the Defendant


                                              96
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 97 of 133 PageID #: 7113




    himself recruited, enticed, harbored, transported, provided or obtained, you need

    not consider whether the Defendant benefitted from doing so. You need only

    consider whether the Defendant benefitted if you find that the Defendant’s

    involvement in sex trafficking was through participating in the trafficking venture

    rather than the trafficking activity itself.

           The statute also requires the Government to prove that the Defendant acted

    knowingly. So the Government must prove that the Defendant acted knowingly in

    either engaging in the trafficking activity or joining in a venture that engaged in a

    trafficking activity. I have already instructed you regarding what it means to act

    knowingly. You should apply that instruction here.

           The second element the Government must prove beyond a reasonable doubt

    is that the Defendant knew or was in reckless disregard of the fact that force, fraud

    or coercion would be used with respect to Nicole. Fraud, as I just used that term,

    means that the Defendant knowingly made a misstatement or omission of a

    material fact to entice the victim. A material fact is one that a reasonable person

    would expect to rely on when making a decision.

           Coercion means (a) a threat of serious harm or physical restraint against a

    person; (b) any scheme, plan or pattern intended to cause a person to believe that

    failure to perform an act would result in serious harm to or physical restraint

    against a person; or (c) the abuse or threatened abuse of law or legal process. A


                                                   97
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 98 of 133 PageID #: 7114




    threat is a serious statement expressing an intention to inflict harm, at once or in

    the future, as distinguished from idle or careless talk, exaggeration, or something

    said in a joking manner. A statement is a threat if it was made under such

    circumstances that a reasonable person hearing the statement would understand it

    as a serious expression of intent to cause harm.

          The term “serious harm” includes both physical and non-physical types of

    harm, including psychological, financial, or reputational harm, that is sufficient

    under all of the surrounding circumstances to compel a reasonable person of the

    same background and in the same circumstances to perform or to continue

    performing commercial sexual activity in order to avoid incurring that harm. In

    determining whether the Defendant made a threat of serious harm, you should

    consider the victim’s particular station in life, physical and mental condition, age,

    education, training, experience, and intelligence. A threat of serious harm must be

    sufficient in kind or degree to completely overcome the will of an ordinary person

    having the same general station in life as that of the victim, causing a reasonable

    belief that there was no reasonable choice except to engage in a commercial sex act

    as directed by the Defendant.

          Coercion can also mean that the Defendant engaged in a course of behavior

    intended to cause the victim to believe that if she did not engage in a commercial

    sex act as directed by the Defendant, any person—including the victim or someone


                                              98
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 99 of 133 PageID #: 7115




    close to her—would suffer serious harm. Coercion can also mean to use threats of

    legal action, whether administrative, civil, or criminal, in any manner or for any

    purpose for which the law was not designed, in order to coerce someone into

    working against that person’s will.

          To satisfy this element, the Government must prove that force, fraud, or

    coercion, as I just defined those terms, was used, and also that the Defendant knew

    or was in reckless disregard of the fact that it would be used, against Nicole.

    Whether or not the Defendant had this knowledge is a question of fact to be

    determined by you on the basis of all the evidence. As a reminder, an act is done

    knowingly only if it is done purposely and deliberately, and not because of

    accident, mistake, negligence, or other innocent reason. If you find that the

    evidence establishes, beyond a reasonable doubt, that the Defendant actually knew

    that coercion would be used, then this element is satisfied. Even if the evidence

    does not establish actual knowledge, this element is satisfied if you find that the

    Government has proved, beyond a reasonable doubt, that the Defendant acted with

    reckless disregard of the facts concerning the use of coercion. The phrase

    “reckless disregard of the facts” means deliberate indifference to facts that, if

    considered and weighed in a reasonable manner, indicate the highest probability

    that the victim was coerced to engage in a commercial sex act.

          The third element that the Government must prove is that the Defendant


                                              99
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 100 of 133 PageID #:
                                    7116



  knew that Nicole would be engaged in a commercial sexual act. A commercial

  sexual act is any sex act of which anything of value is given to or received by any

  person because of such sex act. It is not required that the victim actually

  performed a commercial sex act as long as the Government has proved that the

  Defendant recruited, enticed, harbored, transported, provided, obtained,

  maintained, patronized or solicited the victim for purposes of engaging in

  commercial sex acts. A thing “of value” need not involve a monetary exchange

  and need not have any financial component. The phrase “any sex act” should be

  given its plain meaning and may include any act performed with another for sexual

  gratification.

         Lastly, the fourth element that the Government must prove beyond a

  reasonable doubt is that the Defendant’s conduct was in or affecting interstate or

  foreign commerce. This definition is the same as previously described. As a

  reminder, interstate or foreign commerce simply means the movement of goods,

  services, money and individuals between any two or more states or between one

  state and the District of Columbia or between a state and a U.S. Territory or

  possession or between the United States and a foreign country. To satisfy this

  element, the Government must prove that the Defendant’s conduct affected

  interstate or foreign commerce in any way, no matter how minimal. You do not

  have to find that the Defendant’s conduct actually affected interstate or foreign


                                           100
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 101 of 133 PageID #:
                                    7117



  commerce if you find that the Defendant’s conduct would have affected interstate

  or foreign commerce if he had successfully and fully completed his actions. The

  Government does not have to show that the Defendant actually knew his actions

  affected or would affect interstate or foreign commerce.

        You may also find Racketeering Act 10A proven if the Government has

  proved beyond a reasonable doubt that the Defendant aided and abetted sex

  trafficking. In determining whether the Defendant is an aider and abettor, you

  must follow the general instructions on aiding and abetting under federal law that I

  have already given you.

                            i.     Racketeering Act 10B: Forced Labor of Nicole

        The second part of Racketeering Act Ten, which is referred to on the verdict

  sheet as Racketeering Act 10B, alleges that the Defendant obtained the forced

  labor of Nicole. With respect to Racketeering Act 10B, the indictment reads as

  follows:

               In or about and between February 2016 and June 2017,
               both dates being approximate and inclusive, within the
               Eastern District of New York and elsewhere, the
               defendant KEITH RANIERE, together with others, did
               knowingly and intentionally provide and obtain the labor
               and services of a person, to wit: Nicole, by means of (a)
               force, threats of force, physical restraint and threats of
               physical restraint to her and one or more other persons,
               (b) serious harm and threats of serious harm to her and
               one or more other persons, and (c) one or more schemes,
               plans and patterns intended to cause her to believe that, if


                                           101
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 102 of 133 PageID #:
                                    7118



              she did not perform such labor and services, she and one
              or more other persons would suffer serious harm and
              physical restraint, and a combination of such means, in
              violation of Title 18, United States Code, Sections
              1589(a) and 2.

        The relevant statute reads as follows:

              Whoever knowingly obtains the labor or services of
              another person—

              (1) by means of force, threats of force, physical
              restraint, or threats of physical restraint to that
              person or another person

              (2) by means of serious harm or threats of serious
              harm to that person or another person; [or]
              (3) by means of any scheme, plan, or pattern intended
              to cause the person to believe that, if the person did
              not perform such labor or services, that person or
              another person would suffer serious harm or physical
              restraint

              [shall be guilty of a crime.]

        To prove that the Defendant committed this racketeering act, the

  Government must prove three elements beyond a reasonable doubt:

           • First, the Defendant obtained the labor or services of Nicole;

           • Second, the Defendant did so through one of the following prohibited

              means: (a) through threats of serious harm to, or physical restraint

              against, Nicole or any other person; or (b) through a scheme, plan or

              pattern intended to cause Nicole to believe that non-performance

              would result in serious harm to, or physical restraint against, Nicole or

                                          102
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 103 of 133 PageID #:
                                    7119



               any other person; and

            • Third, the Defendant acted knowingly.

        The first element the Government must prove is that the Defendant obtained

  the labor or services of another person, in this case, Nicole. I have already

  instructed you on the meaning of “obtain” and you should apply that instruction

  here. “Labor” means the expenditure of physical or mental effort. “Services”

  means conduct or performance that assists or benefits someone. The Government

  does not have to prove that Nicole performed work for the Defendant in the

  economic sense, although that would satisfy this element. All the Government

  must prove is that Nicole provided labor or services as I just defined them.

        As to the second element, if you find that the Defendant obtained the labor

  or services of Nicole, then you must determine whether the Defendant did so

  through one of the two prohibited means, that is, either through threats of serious

  harm to, or physical restraint against, a person, or through a scheme, plan or

  pattern intended to cause the person to believe that serious harm would result if she

  did not perform the labor or services required of her. In order to find that the

  second element has been satisfied, you must find beyond a reasonable doubt that at

  least one of the prohibited means I just mentioned was used to obtain Nicole’s

  labor or services.

        I now want to define for you some of the terms you will be considering in


                                           103
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 104 of 133 PageID #:
                                    7120



  determining whether this second element of Racketeering Act 10B has been

  satisfied. As I previously instructed, the term “serious harm” includes both

  physical and non-physical types of harm, including psychological, financial, or

  reputational harm. A threat of serious harm, therefore, need not involve any threat

  of physical violence. It includes improper threats of consequences, whether

  physical or nonphysical, that are sufficient, under all the surrounding

  circumstances, to compel or coerce a reasonable person in the same situation to

  provide, or to continue providing, labor or services, in order to avoid that harm.

        The words “scheme,” “plan,” and “pattern” are to be given their ordinary

  meanings. The scheme, plan or pattern need not involve actual threats of serious

  harm, but may involve any other means, including deception or psychological

  coercion, used to cause the victim to reasonably believe that she, her family, or any

  other person would suffer serious harm if she refused to continue providing labor

  or services.

        If you find that any of the two prohibited means I mentioned earlier was

  used, you must then determine whether such use was sufficient to cause Nicole

  reasonably to believe that she had no choice but to work or to remain working for

  the Defendant. In making that determination, you may consider the cumulative

  effect on Nicole of the Defendant’s conduct.

        You may also consider Nicole’s special vulnerabilities, if any. In this


                                           104
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 105 of 133 PageID #:
                                    7121



  regard, you may find that not all persons are of the same courage or firmness. You

  may consider, for example, Nicole’s background, physical and mental condition,

  experience, education, socioeconomic status, and any inequalities between Nicole

  and the Defendant with respect to these considerations, including their relative

  stations in life, among other things. Simply put, you may ask whether Nicole was

  vulnerable in some way so that the actions of the Defendant, even if not sufficient

  to compel another person to work, were enough to compel Nicole to work.

        A few final things about this second element of the offense of forced labor:

  To prove forced labor, the Government does not need to link each of the threats

  allegedly made or actions allegedly taken against Nicole to particular labor tasks

  performed by her. If Nicole was threatened with or suffered certain consequences

  in connection with the services she rendered, either as punishment or as part of a

  climate of fear that overcame her will and compelled her service, that is sufficient

  to establish the second element of the offense of forced labor.

        The Government also need not prove physical restraint, such as the use of

  chains, barbed wire or locked doors, in order to establish the offense of forced

  labor. The fact that Nicole may have had an opportunity to escape is irrelevant if

  the Defendant placed Nicole in such fear or circumstances that she did not

  reasonably believe she could leave. A victim who has been placed in such fear or

  circumstances is under no affirmative duty to try to escape.


                                          105
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 106 of 133 PageID #:
                                    7122



        Finally, in considering whether service performed by someone was

  involuntary, you are instructed that it is not a defense to the crime of forced labor

  that the person may have initially agreed, voluntarily, to render the service or

  perform the work. If a person willingly begins work, but later desires to withdraw,

  and is then forced to remain and perform work against her will by threats of serious

  harm, or by a scheme, plan or pattern, intended to cause her to believe that non-

  performance will result in serious harm to her or another person, then her service

  becomes involuntary. Also, whether a person is paid a salary or a wage is not

  determinative of the question of whether that person has been held in forced labor.

  In other words, if a person is compelled to labor against her will by any one of the

  means prohibited by the forced labor statute, such service is involuntary even if she

  is paid or compensated for the work.

        With regard to the third element, the Government must prove that the

  Defendant acted knowingly, a concept that I have already explained to you.

                      l.    Racketeering Act Eleven: Conspiracy to Commit

                            Identity Theft of Pamela Cafritz

        Racketeering Act Eleven charges the Defendant with conspiracy to commit

  identity theft as to Pamela Cafritz between November 2016 and March 2018. The

  indictment reads as follows:




                                           106
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 107 of 133 PageID #:
                                    7123



               In or about and between November 2016 and March
               2018, both dates being approximate and inclusive, within
               the Northern District of New York and elsewhere, the
               defendant KEITH RANIERE, together with others, did
               knowingly and intentionally conspire to transfer, possess
               and use, without lawful authority and in and affecting
               interstate and foreign commerce, one or more means of
               identification of another person, to wit: Pamela Cafritz,
               with the intent to commit, and to aid and abet, and in
               connection with, unlawful activity that constituted one or
               more violations of federal law, to wit: tax evasion, in
               violation of Title 26, United States Code, Section 7201,
               contrary to Title 18, United States Code, Section
               1028(a)(7), all in violation of Title 18, United States
               Code, Section 1028(f).

        I previously instructed you regarding the elements of the crime of conspiracy

  to commit identity theft under Racketeering Act 5A. However, because

  Racketeering Act Eleven alleges that the Defendant or a co-conspirator acted with

  the intent to commit, or to aid and abet, or in connection with, a different federal

  crime, the fourth element is different. I will therefore instruct you on the law that

  you should consider for Racketeering Act Eleven.

        As a reminder, the elements of the crime of identity theft are as follows:

            • First, that the Defendant or a co-conspirator knowingly transferred or

               possessed or used a means of identification of another person;

            • Second, the Defendant or a co-conspirator knew that the means of

               identification belonged to another person;

            • Third, that the Defendant or a co-conspirator acted without lawful


                                           107
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 108 of 133 PageID #:
                                    7124



               authority;

            • Fourth, that the Defendant or a co-conspirator acted with the intent to

               commit, or to aid and abet, or in connection with, an unlawful activity

               that violates federal law;

            • Fifth, that the transfer or possession or use of the means of

               identification occurred in or affected interstate or foreign commerce,

               or the means of identification was transported in the mail in the course

               of the transfer or possession or use.

        As to the fourth element under Racketeering Act Eleven, the Government

  must prove beyond a reasonable doubt that the Defendant or a co-conspirator used

  or transferred or possessed the means of identification with the intent to commit, or

  to aid and abet, or in connection with, the crime of tax evasion, in violation of Title

  26, United States Code, Section 7201. In relevant part, the crime of tax evasion

  prohibits the willful attempt to evade or defeat any tax imposed by the Internal

  Revenue Code. In this context, to act willfully requires the Government to prove

  that the law imposed a duty on the Defendant, that the Defendant knew of this

  duty, and that he voluntarily and intentionally violated that duty. To establish this

  fourth element of identity theft, the Government does not need to prove that the

  Defendant or a co-conspirator actually committed tax evasion. This element is

  satisfied if you find that the Government proved beyond a reasonable doubt that


                                            108
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 109 of 133 PageID #:
                                    7125



  the Defendant used or transferred or possessed the means of identification, or

  conspired to do so, with the intent to commit or aid and abet, or in connection with,

  the crime of tax evasion.

        I further instruct you that if the defendant used or transferred or possessed

  the means of identification, or conspired to do so, with the intent to commit, aid

  and abet, or in connection with an act that he believed in good faith was lawful

  under the United States tax code, then he did not have the intent to commit the

  crime alleged in Racketeering Act Eleven and you should find it not proved.

        If you find that the Government proved, beyond a reasonable doubt, that the

  Defendant knowingly and intentionally agreed with others to commit the crime of

  identity theft, then you should find the Defendant guilty of Racketeering Act

  Eleven. As I already instructed you, a conspiracy is a crime even if it does not

  achieve its purpose. The Government does not have to prove that the Defendant or

  his co-conspirators actually committed the crime of identity theft. What the

  Government must prove is that the Defendant voluntarily entered into a conspiracy

  whose purpose was to commit identity theft.

                                         *****

        I have just finished charging you on the eleven racketeering acts alleged in

  Count Two of the indictment. In sum, to find the Defendant guilty of Count Two,

  you must find that the Government has proved the following five elements beyond


                                           109
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 110 of 133 PageID #:
                                    7126



  a reasonable doubt:

             • First, an enterprise, as described in the indictment, existed on or about

                the time alleged in the indictment;

             • Second, the enterprise engaged in, or its activities affected, interstate

                or foreign commerce;

             • Third, the Defendant was employed by or was associated with the

                enterprise;

             • Fourth, the Defendant knowingly conducted or participated, either

                directly or indirectly, in the conduct of the affairs of the enterprise;

                and

             • Fifth, the Defendant knowingly participated in the conduct of the

                affairs of the enterprise through a pattern of racketeering activity, as

                described in the indictment; that is, through the commission of at least

                two of the charged racketeering acts, which must have occurred

                within ten years of each other, or through causing or aiding and

                abetting the commission of two such racketeering acts.

        B.      Count One: Racketeering Conspiracy

        Count One of the indictment charges the Defendant Keith Raniere with

  conspiring to violate the RICO statute. Count One reads as follows:




                                             110
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 111 of 133 PageID #:
                                    7127



             In or about and between 2003 and March 2018, both
             dates being approximate and inclusive, within the Eastern
             District of New York and elsewhere, the defendant
             KEITH RANIERE, also known as “Vanguard,”
             “Grandmaster” and “Master,” together with others, being
             persons employed by and associated with the Enterprise,
             an enterprise that engaged in, and the activities of which
             affected, interstate and foreign commerce, did knowingly
             and intentionally conspire to violate Title 18, United
             States Code, Section 1962(c), that is, to conduct and
             participate, directly and indirectly, in the conduct of the
             affairs of such enterprise through a pattern of
             racketeering activity, as that term is defined in Title 18,
             United States Code, Sections 1961(1) and 1961(5).
             The pattern of racketeering activity through which the
             defendant KEITH RANIERE, together with others,
             agreed to conduct and participate, directly and indirectly,
             in the conduct of the affairs of the Enterprise consisted of
             multiple acts indictable under:
             Title 18, United States Code, Section 1028 (identification
             document fraud and identification document fraud
             conspiracy, and identity theft and identity theft
             conspiracy);

             Title 18, United States Code, Section 1343 (wire fraud);
             Title 18, United States Code, Section 1512 (obstruction
             of justice and obstruction of justice conspiracy);

             Title 18, United States Code, Section 1589 (forced
             labor);

             Title 18, United States Code, Section 1590 (trafficking in
             persons);
             Title 18, United States Code, Section 1591 (sex
             trafficking);




                                         111
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 112 of 133 PageID #:
                                    7128



               Title 18, United States Code, Section 1592 (document
               servitude);
               Title 18, United States Code, Section 2251 (child
               exploitation); and
               Title 18, United States Code, Section 2252 (possession of
               child pornography), and

               multiple acts involving extortion, in violation of New
               York Penal Law Sections 155.30(6) and 20.00. It was
               part of the conspiracy that each defendant agreed that a
               conspirator would commit at least two acts of
               racketeering in the conduct of the affairs of the
               Enterprise.

        In order to convict the Defendant on the RICO conspiracy offense charged

  in the indictment, the Government must prove that the Defendant knowingly

  agreed that he and/or a conspirator would commit racketeering, in violation of

  § 1962(c) of the RICO statute, which again reads as follows:

               It shall be unlawful for any person employed by or
               associated with any enterprise engaged in, or the
               activities of which affect, interstate or foreign
               commerce, to conduct or participate, directly or
               indirectly, in the conduct of such enterprise’s affairs
               through a pattern of racketeering activity . . . .

        Thus, in order to convict the Defendant on the RICO conspiracy offense

  based on a conspiracy (or an agreement) to violate section 1962(c), the

  Government must prove the following five elements beyond a reasonable doubt:

        One:         The existence of an enterprise or that an enterprise would exist;




                                          112
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 113 of 133 PageID #:
                                    7129



           Two:         The enterprise was or would be engaged in, or its activities
                        affected or would affect, interstate or foreign commerce;

           Three:       The Defendant was or would be employed by or associated
                        with the enterprise;

           Four:        The Defendant did or would conduct or participate, either
                        directly or indirectly, in the conduct of the affairs of the
                        enterprise; and

           Five:        The Defendant knowingly agreed that he or a conspirator would
                        participate in the conduct of the affairs of the enterprise through
                        a pattern of racketeering activity, as described in the
                        Indictment; that is, the Defendant agreed that he or a
                        conspirator would commit at least two acts of racketeering
                        activity of the types alleged in the Indictment, and which I just
                        listed.

           Thus, in order to convict the Defendant of Count One, you must determine

  that the Defendant knowingly and intentionally conspired with at least one other

  person that he and/or a conspirator would be employed by or associate with an

  enterprise that affected interstate or foreign commerce, as I have explained each of

  these elements to you in Count Two.

           To establish a “pattern of racketeering activity,” as alleged in Count One of

  the Indictment, the Government must prove three things beyond a reasonable

  doubt:

           First: The Defendant agreed that he and/or another conspirator would

  commit two or more of the racketeering acts of the type or types alleged in Count

  One of the indictment in the conduct of the affairs of the enterprise. The


                                             113
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 114 of 133 PageID #:
                                    7130



  Government is not required to prove that the Defendant personally committed two

  racketeering acts, or that he agreed to personally commit two racketeering acts.

  Rather, the Government must prove that the Defendant agreed to participate in the

  enterprise with the knowledge and intent that at least one member of the

  racketeering conspiracy (which could, but need not, be the Defendant himself)

  would commit at least two racketeering acts of the type or types alleged in Count

  One of the indictment in the conduct of the affairs of the enterprise. These two

  acts need not be agreed to at the same time; they may be agreed to throughout the

  course of the conspiracy.

        Your verdict must be unanimous as to which type or types of racketeering

  activity you find that the Defendant agreed was or would be committed, caused, or

  aided and abetted. I have already instructed you on the elements regarding each of

  the alleged types of racketeering activity, with the exception of wire fraud, which I

  will discuss later.

        Second: The racketeering activity had or would have a “nexus” to the

  enterprise and the racketeering activity was or would be “related,” as I have

  defined those concepts earlier.

        Third: The racketeering activity must have extended over a substantial

  period of time, or the racketeering activity posed or would pose a threat of

  continued criminal activity. As I noted earlier, the Government need not prove


                                          114
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 115 of 133 PageID #:
                                    7131



  such a threat of continuity by any mathematical formula or by any particular

  method of proof, but rather may prove it in a variety of ways. For example, the

  threat of continued unlawful activity may be established when the evidence shows

  that the racketeering activity is part of a long-term association that exists for

  criminal purposes, or when the racketeering activity is or would be shown to be the

  regular way of conducting the affairs of the enterprise.

        Moreover, in determining whether the Government has proved the threat of

  continued unlawful activity, you are not limited to consideration of the specific

  type or types of racketeering activity alleged against the Defendant; rather, in

  addition to considering such activity you also may consider the nature of the

  enterprise, and other unlawful activities of the enterprise and its members viewed

  in their entirety, including both charged and uncharged unlawful activities. In

  order to convict the Defendant of the racketeering conspiracy offense, your verdict

  must be unanimous as to which type or types of predicate racketeering activity the

  Defendant agreed would be committed; for example, at least two acts involving

  identity theft, wire fraud, obstruction of justice, forced labor, human trafficking,

  sex trafficking, document servitude, child exploitation, child pornography, or any

  combination thereof.

        C.     Counts One and Two: Statute of Limitations

        If you find that the Government has proved, beyond a reasonable doubt, all


                                            115
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 116 of 133 PageID #:
                                    7132



  of the elements of Count One and/or Count Two for the Defendant, you must

  determine whether the statute of limitations requires you to find the Defendant not

  guilty. The statute of limitations for racketeering and racketeering conspiracy is

  five years. Thus, you must determine whether the racketeering charged in Count

  Two or the racketeering conspiracy charged in Count One continued beyond July

  23, 2013.

        If you find that the racketeering or the racketeering conspiracy was limited

  in time and did not have a continuing purpose, you must consider whether their

  purposes were accomplished or abandoned before July 23, 2013. If so, you must

  find the Defendant not guilty on Counts One and Two.

        If, on the other hand, you find that the racketeering and the racketeering

  conspiracy had a continuing purpose, they are presumed to have continued beyond

  July 23, 2013. In that scenario, it is the Defendant’s burden to prove that the

  purposes of the racketeering and racketeering conspiracy were accomplished or

  abandoned before July 23, 2013. If you find that the Defendant has proved that the

  purposes of the racketeering or racketeering conspiracy were accomplished or

  abandoned before July 23, 2013, you must find the Defendant not guilty on Counts

  One and Two.

        D.     Count Three: Forced Labor Conspiracy

        Count Three of the indictment charges the Defendant with conspiracy to


                                           116
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 117 of 133 PageID #:
                                    7133



  commit forced labor of lower-ranking DOS members between September 2015 and

  June 2017. The indictment reads as follows:

               In or about and between September 2015 and June 2017,
               both dates being approximate and inclusive, within the
               Eastern District of New York and elsewhere, the
               defendant KEITH RANIERE, also known as
               “Vanguard,” “Grandmaster” and “Master,” together with
               others, did knowingly and intentionally conspire to
               provide and obtain the labor and services of one or more
               persons, to wit: lower-ranking DOS members, by means
               of (a) force, physical restraint and threats of physical
               restraint to them and one or more other persons, (b)
               serious harm and threats of serious harm to them and one
               or more other persons, and (c) one or more schemes,
               plans and patterns intended to cause them to believe that,
               if they did not perform such labor and services, they and
               one or more other persons would suffer serious harm, and
               a combination of such means, contrary to Title 18, United
               States Code, Section 1589(a).

        I have already instructed you on the general definition of conspiracy, which,

  as I said, is an agreement among two or more people to commit a crime. Here, the

  Defendant is charged with conspiracy to commit the crime of forced labor. I

  previously instructed you on the elements of this underlying crime when I

  discussed Racketeering Act 10B. You should apply those instructions here.

        I remind you that the crime of conspiracy—an agreement to violate a law—

  as charged in this count of the indictment, is an independent offense. It is separate

  and distinct from the actual violation of any specific law, such as the law

  prohibiting the crime of forced labor. Accordingly, you may find the Defendant


                                           117
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 118 of 133 PageID #:
                                    7134



  guilty of the offense charged in Count Three even if you find that the crime of

  forced labor was never actually committed.

        E.      Count Four: Wire Fraud Conspiracy

        Count Four charges the Defendant with participating in a conspiracy to

  commit wire fraud between September 2015 and June 2017. The indictment reads

  as follows:

                In or about and between September 2015 and June 2017,
                both dates being approximate and inclusive, within the
                Eastern District of New York and elsewhere, the
                defendant KEITH RANIERE, also known as
                “Vanguard,” “Grandmaster” and “Master,” together with
                others, did knowingly and intentionally conspire to
                devise a scheme and artifice to defraud one or more
                persons, to wit: lower-ranking DOS members, and to
                obtain money and property, including rights to assets,
                credit card authorizations and sexually explicit
                photographs and videos, from them by means of
                materially false and fraudulent pretenses, representations
                and promises, and for the purpose of executing such
                scheme and artifice, to transmit and cause to be
                transmitted by means of wire communication in interstate
                and foreign commerce writings, signs, signals, pictures
                and sounds, to wit: electronic messages, telephone text
                messages and Telegram messages, contrary to Title 18,
                United States Code, Section 1343.

        I have already instructed you on the general definition of conspiracy, which,

  as I said, is an agreement among two or more people to commit a crime. I remind

  you that the crime of conspiracy to violate a federal law is a separate offense from

  the underlying crime. Conspiracy to commit wire fraud is thus separate and


                                           118
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 119 of 133 PageID #:
                                    7135



  distinct from an actual violation of wire fraud, which is the object of the conspiracy

  and what we call the “substantive crime.” In order to find the Defendant guilty of

  conspiracy to commit wire fraud, you must find that two or more persons agreed to

  commit the crime of wire fraud, and that the Defendant knowingly and

  intentionally became a member of the conspiracy.

        I will now instruct you on the elements of the crime of wire fraud. The wire

  fraud statute provides, in relevant part:

               Whoever, having devised or intending to devise any
               scheme or artifice to defraud, or for obtaining money
               or property by means of false or fraudulent pretenses,
               representations, or promises, transmits or causes to
               be transmitted by means of wire, radio or television
               communication in interstate or foreign commerce,
               any writings, signs, signals, pictures, or sounds for the
               purpose of executing such scheme or artifice, shall be
               [guilty of a crime].

        The crime of wire fraud has three essential elements that the Government

  must prove beyond a reasonable doubt:

            • First, that there was a scheme or artifice to defraud or to obtain money

               or property from lower-ranking DOS members by materially false and

               fraudulent pretenses, representations, or promises;

            • Second, that the Defendant or a co-conspirator knowingly and

               willfully devised or participated in the scheme or artifice to defraud,

               with knowledge of its fraudulent nature and with specific intent to


                                              119
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 120 of 133 PageID #:
                                    7136



               defraud; and

            • Third, that in the execution of that scheme the Defendant or a co-

               conspirator used or caused the use of interstate or foreign wire

               communications.

        The first element the Government must prove beyond a reasonable doubt is

  the existence of a scheme or artifice to obtain money or property by means of false

  or fraudulent pretenses, representations, or promises. A “scheme or artifice” is

  merely a plan for the accomplishment of an object. In this case, the term “defraud”

  means to deprive another of money, property, or any other thing of value by

  dishonest means. Therefore a “scheme to defraud” here is simply any plan, device

  or course of action to obtain money or property from someone by trick, deceit,

  deception, or swindle.

        In this case, the scheme to defraud is alleged to have been carried out by

  making false and fraudulent statements, representations, and claims. A statement,

  representation, or claim is false if it is untrue when made and was then known to be

  untrue by the person making it or causing it to be made. A representation or

  statement is fraudulent if it was falsely made with the intention to deceive.

  Deceitful statements or half-truths or the concealment of material facts may also

  constitute false or fraudulent statements under the statute.

        The deception need not be premised upon spoken or written words alone.


                                           120
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 121 of 133 PageID #:
                                    7137



  The arrangement of the words or the circumstances in which they are used may

  convey the false and deceptive appearance. If there is a deception, the manner in

  which it is accomplished is immaterial.

        The false or fraudulent pretense, representation, promise, or statement must

  relate to a material fact or matter. A material fact is one that reasonably would be

  expected to be of concern to a reasonable and prudent person in relying upon the

  pretense, representation, promise, or statement in making a decision. This means

  that if you find a particular statement of fact or representation to have been false,

  you must also determine whether that statement or representation was one that a

  reasonable person would have considered important in making his or her decision.

  The same principle applies to fraudulent half-truths or omissions of material facts

  that were necessary to render the statements that were made not materially

  misleading. The Government does not need to prove that anyone actually relied on

  the false statement or representation. Rather, it is sufficient if the

  misrepresentation was one that is capable of influencing a reasonable person’s

  decision and was intended to do so.

        In addition to proving that a pretense, representation, promise, or statement

  was false or fraudulent and related to a material fact, in order to establish a scheme

  to defraud, the Government must prove that the alleged scheme contemplated

  depriving another of money or property. The Government is not required,


                                            121
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 122 of 133 PageID #:
                                    7138



  however, to prove that the scheme or artifice to defraud actually succeeded—that

  is, the Government is not required to prove that the Defendant or a co-conspirator

  realized any gain from the scheme, or that the intended victim suffered any loss or

  harm. The question for you to decide is whether the Government has proved that

  the Defendant knowingly devised, or participated in, a scheme to defraud.

  Whether or not the scheme actually succeeded is not a question you may consider

  in determining whether such a scheme existed.

        A scheme or artifice to defraud need not be shown by direct evidence, but

  may be established by all the circumstances and facts in the case.

        The second element of the wire fraud count that the Government must

  establish beyond a reasonable doubt is that the Defendant devised or participated in

  the fraudulent scheme knowingly, willfully, and with the specific intent to defraud.

  To “devise” a scheme to defraud is to concoct or plan it. To “participate” in a

  scheme to defraud means to associate oneself with it with a view and intent toward

  making it succeed. I have previously defined the terms “knowingly” and

  “willfully,” and you should follow those instructions here as well. “Intent to

  defraud” means engaging or participating in the fraudulent scheme with some

  realization of its fraudulent or deceptive character and with an intention to be

  involved in the scheme to defraud and to help it succeed with a purpose of

  obtaining money or property from the victim.


                                           122
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 123 of 133 PageID #:
                                    7139



        I further instruct you that a false representation or omission of a material fact

  does not amount to a fraud unless done with fraudulent intent. However

  misleading or deceptive a plan may be, it is not fraudulent if it was devised or

  carried out in good faith. An honest belief in the truth of the representations made

  by a defendant is a complete defense to this count, however inaccurate the

  statements may turn out to be.

        The question of whether a person acted knowingly, willfully, and with intent

  to defraud is a question of fact for you to determine, like any other fact question.

  This question involves one’s state of mind. As I have previously mentioned, direct

  proof of knowledge and fraudulent intent is often not available. Indeed, it would

  be a rare case where it could be shown that a person wrote or stated that as of a

  given time in the past he committed an act with fraudulent intent. Such direct

  proof, however, is not required.

        Now, the third and final element that the Government must establish as to

  the wire fraud count is that interstate wire facilities were used in furtherance of the

  scheme to defraud. The “interstate” or “foreign” requirement means that the wire

  communication must pass between two or more states as, for example, a telephone

  call, a wire transfer of funds between banks in different states, or an email or

  electronic message that was transmitted over interstate wires.

        It is not necessary for the Defendant to be directly or personally involved in


                                            123
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 124 of 133 PageID #:
                                    7140



  any wire communication, as long as the communication is reasonably foreseeable

  in the execution of the alleged scheme to defraud in which the Defendant is

  accused of participating. In this regard, it would be sufficient to establish this

  element of the crime if the Government has proved that the Defendant caused the

  wires to be used by others; and this does not mean that the Defendant himself must

  have specifically authorized or directed others to execute a wire communication.

  When a person acts with knowledge that the use of wire facilities will follow in the

  ordinary course of business, or where the use of wire facilities can reasonably be

  foreseen, even though not actually intended, then he causes the wires to be

  used. Furthermore, the requirement that an interstate or foreign wire facility was

  used is satisfied even if a wire facility was used by a person with no knowledge of

  the fraudulent scheme, including a victim of the alleged fraud, so long as the wire

  was in furtherance of the alleged scheme.

        The use of a wire facility need not itself be fraudulent. Stated another way,

  the material sent by wire need not contain any fraudulent representation, or even

  any request for money. It is sufficient if a wire facility was used to further or assist

  in carrying out the scheme to defraud.

        Only the use of a wire facility must be reasonably foreseeable, not its

  interstate or foreign component. Thus, if you find that the use of a wire facility

  was reasonably foreseeable, and an interstate or foreign wire facility was actually


                                            124
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 125 of 133 PageID #:
                                    7141



  used, then this element is satisfied even if it was not foreseeable that the wire

  communication would cross state or national boundaries.

        I remind you that the crime of conspiracy—an agreement—to violate a law,

  as charged in this count of the indictment, is an independent offense. It is separate

  and distinct from the actual violation of any specific law, such as the law

  prohibiting the crime of wire fraud. Accordingly, you may find the Defendant

  guilty of the offense charged in Count Four even if you find that the crime of wire

  fraud was never actually committed.

        F.     Count Five: Sex Trafficking Conspiracy

        Count Five of the indictment charges the Defendant with conspiracy to

  engage in sex trafficking of lower-ranking DOS members. The indictment reads as

  follows:

               In or about and between February 2016 and June 2017,
               both dates being approximate and inclusive, within the
               Eastern District of New York and elsewhere, the
               defendant KEITH RANIERE, also known as
               “Vanguard,” “Grandmaster” and “Master,” together with
               others, did knowingly and intentionally conspire to
               recruit, entice, harbor, transport, provide, obtain,
               maintain, patronize and solicit one or more persons, to
               wit: one or more lower-ranking DOS members, in and
               affecting interstate and foreign commerce, and to benefit,
               financially and by receiving anything of value, from
               participation in a venture that engaged in such acts,
               knowing and in reckless disregard of the fact that means
               of force, threats of force, fraud and coercion, and a
               combination of such means, would be used to cause such


                                           125
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 126 of 133 PageID #:
                                    7142



               persons to engage in one or more commercial sex acts,
               which offense was effected by force, fraud, coercion and
               a combination of such means, contrary to Title 18, United
               States Code, Sections 1591(a)(1) and 1591(a)(2).
        I have already instructed you on the general definition of conspiracy, which,

  as I said, is an agreement among two or more people to commit a crime. Here, the

  Defendant is charged with conspiracy to commit the crime of sex trafficking,

  which I will refer to as the underlying crime. I previously instructed you on the

  elements of the crime of sex trafficking under Racketeering Act 10A. You should

  apply those instructions here.

        If you find that the Government proved, beyond a reasonable doubt, that the

  Defendant knowingly and intentionally agreed with others to commit sex

  trafficking of one or more lower-ranking DOS members, then you should find the

  Defendant guilty of Count Five. As I already instructed you, a conspiracy is a

  crime even if it does not achieve its purpose. The Government does not have to

  prove that the Defendant or his co-conspirators actually committed the crime of

  sex trafficking. What the Government must prove is that the Defendant voluntarily

  entered into a conspiracy whose purpose was to commit sex trafficking.

        G.     Count Six: Sex Trafficking of Nicole

        Count Six charges the Defendant with committing sex trafficking as to

  Nicole between February 2016 and June 2017. The indictment reads as follows:



                                          126
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 127 of 133 PageID #:
                                    7143



              In or about and between February 2016 and June 2017,
              both dates being approximate and inclusive, within the
              Eastern District of New York and elsewhere, the
              defendant, together with others, did knowingly and
              intentionally recruit, entice, harbor, transport, provide,
              obtain, maintain, patronize and solicit a person, to wit:
              Nicole, in and affecting interstate and foreign commerce,
              and did benefit, financially and by receiving anything of
              value, from participation in a venture that engaged in
              such acts, knowing and in reckless disregard of the fact
              that means of force, threats of force, fraud and coercion,
              and a combination of such means, would be used to cause
              Nicole to engage in one or more commercial sex acts,
              which offense was effected by force, fraud, coercion and
              a combination of such means.

        I instructed you regarding the elements of this crime under Racketeering Act

  10A. You should refer to those instructions when considering this count.

        H.    Count Seven: Attempted Sex Trafficking of Jay

        Count Seven charges the Defendant with attempted sex trafficking of Jay,

  between February 2016 and June 2017. The indictment reads as follows:

              In or about and between February 2016 and June 2017,
              both dates being approximate and inclusive, within the
              Eastern District of New York and elsewhere, the
              defendant KEITH RANIERE, also known as
              “Vanguard,” “Grandmaster” and “Master,” together with
              others, did knowingly and intentionally attempt to recruit,
              entice, harbor, transport, provide, obtain, maintain,
              patronize and solicit one or more persons, to wit: Jay, in
              and affecting interstate and foreign commerce, and to
              benefit, financially and by receiving anything of value,
              from participation in a venture that engaged in such acts,
              knowing and in reckless disregard of the fact that means
              of force, threats of force, fraud and coercion, and a


                                         127
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 128 of 133 PageID #:
                                    7144



                 combination of such means, would be used to cause such
                 person to engage in one or more commercial sex acts,
                 which offense was effected by force, fraud, coercion and
                 a combination of such means, in violation of Title 18,
                 United States Code, Sections 1591(a)(1) and 1591(a)(2).

           To prove Count Seven, the Government does not have to prove that the

  Defendant actually committed sex trafficking with respect to Jay. I have already

  instructed you regarding the elements of the underlying crime of sex trafficking

  under Racketeering Act 10A, and you should apply those instructions here. Just

  remember that, with respect to Count Seven, you are being asked to determine not

  whether the underlying crime was committed but only whether the Defendant

  attempted to commit that crime.

           To prove that the Defendant attempted to commit sex trafficking as to Jay,

  the Government must establish the following two elements beyond a reasonable

  doubt:

              • First, the Defendant intended to commit the crime of sex trafficking of

                 Jay; and

              • Second, the Defendant did some act that was a substantial step in an

                 effort to bring about or accomplish the crime.

           The first element the Government must prove beyond a reasonable doubt is

  that the Defendant intended to commit the crime of sex trafficking. You should

  apply my previous instruction as to “intent” to this element.


                                            128
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 129 of 133 PageID #:
                                    7145



        The second element the Government must prove is that the Defendant took a

  “substantial step” toward his goal of committing the crime of sex trafficking of

  Jay. Mere intention to commit a specific crime does not amount to an attempt. To

  convict the Defendant of an attempt, you must find beyond a reasonable doubt that

  the Defendant intended to commit the crime charged, and that he took some action

  that was a substantial step toward the commission of that crime.

        In determining whether the Defendant’s actions amounted to a substantial

  step toward the commission of the crime, it is necessary to distinguish between

  mere preparation on the one hand, and the actual doing of the criminal deed on the

  other. Mere preparation, which may consist of planning the offense, or of

  devising, obtaining or arranging a means for its commission, is not an attempt,

  although some preparations may amount to an attempt. The acts of a person who

  intends to commit a crime will constitute an attempt when the acts themselves

  clearly indicate an intent to commit the crime, and the acts are a substantial step in

  a course of conduct planned to culminate in the commission of the crime.




                                           129
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 130 of 133 PageID #:
                                    7146



                                PART III: DELIBERATIONS

        I now will give you some general rules regarding your deliberations.

        Keep in mind that nothing I have said in these instructions is intended to

  suggest to you in any way what I think your verdict should be. That is entirely for

  you to decide. I remind you that it is your responsibility to judge the facts in this

  case from the evidence presented during the trial and to apply the law as I have

  given it to you to the facts as you find them from the evidence. Each of you will

  be provided with a copy of these instructions and a Verdict Sheet for your use

  during deliberations. You will receive most of the evidence for your review in the

  jury room. If you require any other items of evidence or any testimony, please

  advise me.

        When you retire, your first duty is to elect a foreperson. Traditionally, Juror

  Number One acts as a foreperson. Of course, the foreperson’s vote is entitled to no

  greater weight than that of any other juror.

        Then it is your duty to discuss the case for the purpose of reaching a verdict.

  Each of you must decide the case for yourself. You should make your decision

  only after considering all the evidence, listening to the views of your fellow jurors,

  and discussing it fully. It is important that you reach a verdict if you can do so

  conscientiously. You should not hesitate to reconsider your opinions from time to

  time and to change them if you are convinced that they are wrong. However, do


                                           130
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 131 of 133 PageID #:
                                    7147



  not surrender an honest conviction as to weight and effect of the evidence simply

  to arrive at a verdict.

         Remember also that your verdict must be based solely on the evidence or

  lack of evidence in the case and the law as the court has given it to you, not on

  anything else. Opening statements, closing arguments, and other statements or

  arguments of counsel are not evidence. If your recollection of the facts differs

  from the way counsel has stated the facts, then your recollection controls.

         Finally, bear in mind that the Government has the burden of proof and that

  you must be convinced of the Defendant’s guilt beyond a reasonable doubt to

  return a guilty verdict. If you find that this burden has not been met, you must

  return a verdict of not guilty. By contrast, if you find that the Government’s

  burden has been met, then you must return a verdict of guilty.

         You cannot allow a consideration of the punishment that may be imposed

  upon the Defendant, if convicted, to influence your verdict in any way or to enter

  into your deliberations.

         The duty of imposing sentence rests exclusively with me. Your duty is to

  weigh the evidence in the case and to determine guilt or non-guilt solely upon such

  evidence or lack of evidence and upon the law without being influenced by any

  assumptions, conjectures, sympathy, or inference not warranted by the facts.

         It is very important that you not communicate with anyone outside the jury


                                           131
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 132 of 133 PageID #:
                                    7148



  room about your deliberations or about anything related to this case. There is only

  one exception to this rule. If it becomes necessary during your deliberations to

  communicate with me, you may send a note, through the marshal, signed by your

  foreperson or by one or more members of the jury. No member of the jury should

  ever attempt to communicate with me except by a signed writing, and I will never

  communicate with any member of the jury on any subject touching the merits of

  the case other than in writing or orally here in open court. If you send any notes to

  the court, do not disclose anything about your deliberations. Specifically, do not

  disclose to anyone—not even to me—how the jury stands, numerically or

  otherwise, on the question of the guilt or non-guilt of the Defendant, until after you

  have reached a unanimous verdict or have been discharged.

        You have a right to see exhibits or review testimony during your

  deliberations. If you would like to review a witness’s testimony during your

  deliberations, you may send a signed note to me requesting the specific portion of

  the testimony and we will provide it to you. Please be patient as it may take a

  while to locate the relevant portion of the transcript. Please make your requests as

  specific as possible so that we may more promptly assist you.

        When you have reached a decision, have the foreperson sign the verdict

  form and put the date on it and notify the marshal by note that you have reached a

  verdict. Any verdict you reach must be unanimous.


                                           132
Case 1:18-cr-00204-NGG-VMS Document 728 Filed 06/18/19 Page 133 of 133 PageID #:
                                    7149



        Your oath sums up your duty, and that is: without fear or favor to any

  person, you will well and truly try the issues in the case according to the evidence

  given to you in court and the laws of the United States.




                                           133
